Exhibit 10.3

EXECUTION VERSION

[gonca1c35nqv000001.jpg]

CREDIT AGREEMENT

by and among

WELLS FARGO

BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

THE LENDERS THAT ARE PARTIES HERETO,

as the Lenders, and

MODEL N, INC., and

EACH ADDITIONAL PERSON THAT IS JOINED
AS A BORROWER HEREUNDER,

as Borrowers

Dated as of May 4, 2018

 

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

1.

 

DEFINITIONS AND CONSTRUCTION.

 

1

 

 

 

 

 

 

 

1.1.

 

 

 

Definitions

 

1

 

 

 

 

 

 

 

1.2.

 

 

 

Accounting Terms

 

1

 

 

 

 

 

 

 

1.3.

 

 

 

Code

 

2

 

 

 

 

 

 

 

1.4.

 

 

 

Construction

 

2

 

 

 

 

 

 

 

1.5.

 

 

 

Time References

 

3

 

 

 

 

 

 

 

1.6.

 

 

 

Schedules and Exhibits

 

3

 

 

 

 

 

 

 

2.

 

LOANS AND TERMS OF PAYMENT.

 

3

 

 

 

 

 

 

 

2.1.

 

 

 

Revolving Loans.

 

3

 

 

 

 

 

 

 

2.2.

 

 

 

Term Loan

 

4

 

 

 

 

 

 

 

2.3.

 

 

 

Borrowing Procedures and Settlements.

 

4

 

 

 

 

 

 

 

2.4.

 

 

 

Payments; Reductions of Commitments; Prepayments.

 

11

 

 

 

 

 

 

 

2.5.

 

 

 

Promise to Pay; Promissory Notes.

 

16

 

 

 

 

 

 

 

2.6.

 

 

 

Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

 

17

 

 

 

 

 

 

 

2.7.

 

 

 

Crediting Payments

 

18

 

 

 

 

 

 

 

2.8.

 

 

 

Designated Account

 

19

 

 

 

 

 

 

 

2.9.

 

 

 

Maintenance of Loan Account; Statements of Obligations

 

19

 

 

 

 

 

 

 

2.10.

 

 

 

Fees.

 

19

 

 

 

 

 

 

 

2.11.

 

 

 

Letters of Credit.

 

20

 

 

 

 

 

 

 

2.12.

 

 

 

LIBOR Option.

 

29

 

 

 

 

 

 

 

2.13.

 

 

 

Capital Requirements.

 

31

 

 

 

 

 

 

 

2.14.

 

 

 

[Reserved]

 

33

 

 

 

 

 

 

 

2.15.

 

 

 

Joint and Several Liability of Borrowers.

 

33

 

 

 

 

 

 

 

3.

 

CONDITIONS; TERM OF AGREEMENT.

 

37

 

 

 

 

 

 

 

3.1.

 

 

 

Conditions Precedent to the Initial Extension of Credit

 

37

 

 

 

 

 

 

 

3.2.

 

 

 

Conditions Precedent to all Extensions of Credit

 

37

 

 

 

 

 

 

 

3.3.

 

 

 

Maturity

 

37

 

 

 

 

 

 

 

3.4.

 

 

 

Effect of Maturity

 

37

 

 

 

 

 

 

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

3.5.

 

 

 

Early Termination by Borrowers

 

38

 

 

 

 

 

 

 

3.6.

 

 

 

Conditions Subsequent

 

38

 

 

 

 

 

 

 

4.

 

REPRESENTATIONS AND WARRANTIES.

 

38

 

 

 

 

 

 

 

4.1.

 

 

 

Due Organization and Qualification; Subsidiaries.

 

38

 

 

 

 

 

 

 

4.2.

 

 

 

Due Authorization; No Conflict.

 

39

 

 

 

 

 

 

 

4.3.

 

 

 

Governmental Consents

 

40

 

 

 

 

 

 

 

4.4.

 

 

 

Binding Obligations; Perfected Liens.

 

40

 

 

 

 

 

 

 

4.5.

 

 

 

Title to Assets; No Encumbrances

 

40

 

 

 

 

 

 

 

4.6.

 

 

 

Litigation.

 

40

 

 

 

 

 

 

 

4.7.

 

 

 

Compliance with Laws

 

41

 

 

 

 

 

 

 

4.8.

 

 

 

No Material Adverse Effect

 

41

 

 

 

 

 

 

 

4.9.

 

 

 

Solvency.

 

41

 

 

 

 

 

 

 

4.10.

 

 

 

Employee Benefits

 

41

 

 

 

 

 

 

 

4.11.

 

 

 

Environmental Condition

 

41

 

 

 

 

 

 

 

4.12.

 

 

 

Complete Disclosure

 

42

 

 

 

 

 

 

 

4.13.

 

 

 

Patriot Act

 

42

 

 

 

 

 

 

 

4.14.

 

 

 

Indebtedness

 

43

 

 

 

 

 

 

 

4.15.

 

 

 

Payment of Taxes

 

43

 

 

 

 

 

 

 

4.16.

 

 

 

Margin Stock

 

43

 

 

 

 

 

 

 

4.17.

 

 

 

Governmental Regulation

 

43

 

 

 

 

 

 

 

4.18.

 

 

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

 

43

 

 

 

 

 

 

 

4.19.

 

 

 

Employee and Labor Matters

 

44

 

 

 

 

 

 

 

4.20.

 

 

 

[Reserved].

 

44

 

 

 

 

 

 

 

4.21.

 

 

 

Hedge Agreements

 

44

 

 

 

 

 

 

 

4.22.

 

 

 

Material Contracts

 

44

 

 

 

 

 

 

 

5.

 

AFFIRMATIVE COVENANTS.

 

45

 

 

 

 

 

 

 

5.1.

 

 

 

Financial Statements, Reports, Certificates

 

45

 

 

 

 

 

 

 

5.2.

 

 

 

[Reserved].

 

45

 

 

 

 

 

 

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

5.3.

 

 

 

Existence

 

45

 

 

 

 

 

 

 

5.4.

 

 

 

Maintenance of Properties

 

45

 

 

 

 

 

 

 

5.5.

 

 

 

Taxes

 

45

 

 

 

 

 

 

 

5.6.

 

 

 

Insurance

 

46

 

 

 

 

 

 

 

5.7.

 

 

 

Inspection.

 

46

 

 

 

 

 

 

 

5.8.

 

 

 

Compliance with Laws

 

47

 

 

 

 

 

 

 

5.9.

 

 

 

Environmental

 

47

 

 

 

 

 

 

 

5.10.

 

 

 

Disclosure Updates

 

47

 

 

 

 

 

 

 

5.11.

 

 

 

Formation of Subsidiaries

 

48

 

 

 

 

 

 

 

5.12.

 

 

 

Further Assurances

 

48

 

 

 

 

 

 

 

5.13.

 

 

 

Lender Meetings

 

49

 

 

 

 

 

 

 

5.14.

 

 

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

 

49

 

 

 

 

 

 

 

5.15.

 

 

 

Material Contracts

 

49

 

 

 

 

 

 

 

6.

 

NEGATIVE COVENANTS.

 

50

 

 

 

 

 

 

 

6.1.

 

 

 

Indebtedness

 

50

 

 

 

 

 

 

 

6.2.

 

 

 

Liens

 

50

 

 

 

 

 

 

 

6.3.

 

 

 

Restrictions on Fundamental Changes

 

50

 

 

 

 

 

 

 

6.4.

 

 

 

Disposal of Assets

 

51

 

 

 

 

 

 

 

6.5.

 

 

 

Nature of Business

 

51

 

 

 

 

 

 

 

6.6.

 

 

 

Prepayments and Amendments

 

51

 

 

 

 

 

 

 

6.7.

 

 

 

Restricted Payments

 

52

 

 

 

 

 

 

 

6.8.

 

 

 

Accounting Methods

 

52

 

 

 

 

 

 

 

6.9.

 

 

 

Investments

 

52

 

 

 

 

 

 

 

6.10.

 

 

 

Transactions with Affiliates

 

53

 

 

 

 

 

 

 

6.11.

 

 

 

Use of Proceeds

 

53

 

 

 

 

 

 

 

6.12.

 

 

 

Limitation on Issuance of Equity Interests

 

54

 

 

 

 

 

 

 

7.

 

FINANCIAL COVENANTS.

 

54

 

 

 

 

 

 

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

8.

 

EVENTS OF DEFAULT.

 

55

 

 

 

 

 

 

 

8.1.

 

 

 

Payments

 

55

 

 

 

 

 

 

 

8.2.

 

 

 

Covenants

 

55

 

 

 

 

 

 

 

8.3.

 

 

 

Judgments

 

55

 

 

 

 

 

 

 

8.4.

 

 

 

Voluntary Bankruptcy, etc

 

56

 

 

 

 

 

 

 

8.5.

 

 

 

Involuntary Bankruptcy, etc

 

56

 

 

 

 

 

 

 

8.6.

 

 

 

Default Under Other Agreements

 

56

 

 

 

 

 

 

 

8.7.

 

 

 

Representations, etc

 

56

 

 

 

 

 

 

 

8.8.

 

 

 

Guaranty

 

56

 

 

 

 

 

 

 

8.9.

 

 

 

Security Documents

 

56

 

 

 

 

 

 

 

8.10.

 

 

 

Loan Documents

 

56

 

 

 

 

 

 

 

8.11.

 

 

 

Change of Control

 

57

 

 

 

 

 

 

 

9.

 

RIGHTS AND REMEDIES.

 

57

 

 

 

 

 

 

 

9.1.

 

 

 

Rights and Remedies

 

57

 

 

 

 

 

 

 

9.2.

 

 

 

Remedies Cumulative

 

58

 

 

 

 

 

 

 

10.

 

WAIVERS; INDEMNIFICATION.

 

58

 

 

 

 

 

 

 

10.1.

 

 

 

Demand; Protest; etc

 

58

 

 

 

 

 

 

 

10.2.

 

 

 

The Lender Group's Liability for Collateral

 

58

 

 

 

 

 

 

 

10.3.

 

 

 

Indemnification

 

58

 

 

 

 

 

 

 

11.

 

NOTICES.

 

60

 

 

 

 

 

 

 

12.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 

61

 

 

 

 

 

 

 

13.

 

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

64

 

 

 

 

 

 

 

13.1.

 

 

 

Assignments and Participations.

 

64

 

 

 

 

 

 

 

13.2.

 

 

 

Successors

 

68

 

 

 

 

 

 

 

14.

 

AMENDMENTS; WAIVERS.

 

68

 

 

 

 

 

 

 

14.1.

 

 

 

Amendments and Waivers.

 

68

 

 

 

 

 

 

 

14.2.

 

 

 

Replacement of Certain Lenders.

 

70

 

 

 

 

 

 

 

14.3.

 

 

 

No Waivers; Cumulative Remedies

 

71

-iv-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

 

 

 

 

 

 

 

15.

 

AGENT; THE LENDER GROUP.

 

71

 

 

 

 

 

 

 

15.1.

 

 

 

Appointment and Authorization of Agent

 

71

 

 

 

 

 

 

 

15.2.

 

 

 

Delegation of Duties

 

72

 

 

 

 

 

 

 

15.3.

 

 

 

Liability of Agent

 

72

 

 

 

 

 

 

 

15.4.

 

 

 

Reliance by Agent

 

73

 

 

 

 

 

 

 

15.5.

 

 

 

Notice of Default or Event of Default

 

73

 

 

 

 

 

 

 

15.6.

 

 

 

Credit Decision

 

73

 

 

 

 

 

 

 

15.7.

 

 

 

Costs and Expenses; Indemnification

 

74

 

 

 

 

 

 

 

15.8.

 

 

 

Agent in Individual Capacity

 

75

 

 

 

 

 

 

 

15.9.

 

 

 

Successor Agent

 

76

 

 

 

 

 

 

 

15.10.

 

 

 

Lender in Individual Capacity

 

76

 

 

 

 

 

 

 

15.11.

 

 

 

Collateral Matters.

 

77

 

 

 

 

 

 

 

15.12.

 

 

 

Restrictions on Actions by Lenders; Sharing of Payments.

 

78

 

 

 

 

 

 

 

15.13.

 

 

 

Agency for Perfection

 

79

 

 

 

 

 

 

 

15.14.

 

 

 

Payments by Agent to the Lenders

 

79

 

 

 

 

 

 

 

15.15.

 

 

 

Concerning the Collateral and Related Loan Documents

 

79

 

 

 

 

 

 

 

15.16.

 

 

 

Financial Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

 

79

 

 

 

 

 

 

 

15.17.

 

 

 

Several Obligations; No Liability

 

80

 

 

 

 

 

 

 

16.

 

WITHHOLDING TAXES.

 

81

 

 

 

 

 

 

 

16.1.

 

 

 

Payments

 

81

 

 

 

 

 

 

 

16.2.

 

 

 

Exemptions.

 

81

 

 

 

 

 

 

 

16.3.

 

 

 

Reductions.

 

83

 

 

 

 

 

 

 

16.4.

 

 

 

Refunds

 

84

 

 

 

 

 

 

 

17.

 

GENERAL PROVISIONS.

 

84

 

 

 

 

 

 

 

17.1.

 

 

 

Effectiveness

 

84

 

 

 

 

 

 

 

17.2.

 

 

 

Section Headings

 

85

 

 

 

 

 

 

 

17.3.

 

 

 

Interpretation

 

85

 

 

 

 

 

 

 

-v-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS
(continued)

Page

 

17.4.

 

 

 

Severability of Provisions

 

85

 

 

 

 

 

 

 

17.5.

 

 

 

Bank Product Providers

 

85

 

 

 

 

 

 

 

17.6.

 

 

 

Debtor-Creditor Relationship

 

86

 

 

 

 

 

 

 

17.7.

 

 

 

Counterparts; Electronic Execution

 

86

 

 

 

 

 

 

 

17.8.

 

 

 

Revival and Reinstatement of Obligations; Certain Waivers.

 

86

 

 

 

 

 

 

 

17.9.

 

 

 

Confidentiality.

 

87

 

 

 

 

 

 

 

17.10.

 

 

 

Survival

 

89

 

 

 

 

 

 

 

17.11.

 

 

 

Patriot Act; Due Diligence

 

89

 

 

 

 

 

 

 

17.12.

 

 

 

Integration

 

89

 

 

 

 

 

 

 

17.13.

 

 

 

Model N, Inc., as Agent for Borrowers

 

89

 

 

 

 

 

 

 

17.14.

 

 

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

90

 

 

 

-vi-

--------------------------------------------------------------------------------

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit C-1

 

Form of Compliance Certificate

Exhibit J-1

 

Form of Joinder

Exhibit L-1

 

Form of LIBOR Notice

Exhibit P-1

 

Form of Perfection Certificate

 

 

 

Schedule A-1

 

Agent's Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule P-3

 

Permitted Indebtedness

Schedule 1.1

 

Definitions

Schedule 3.1

 

Conditions Precedent

Schedule 3.6

 

Conditions Subsequent

Schedule 4.1(b)

 

Capitalization of Borrowers

Schedule 4.1(c)

 

Capitalization of Borrowers' Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6(b)

 

Litigation

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Closing Date Indebtedness

Schedule 4.22

 

Material Contracts

Schedule 5.1

 

Financial Statements, Reports and Certificates

Schedule 6.5

 

Nature of Business

 

 

-vii-

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of May 4, 2018, by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
"Lender", as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, "Agent"),
MODEL N, INC., a Delaware corporation (a "Borrower" or "Model N"), and those
additional Persons that are joined as a party hereto by executing the form of
Joinder attached hereto as Exhibit J-1 (each a "Borrower" and individually and
collectively, jointly and severally, as "Borrowers").

The parties agree as follows:

1.

DEFINITIONS AND CONSTRUCTION.

1.1.Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2.Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Administrative
Borrower notifies Agent that Borrowers request an amendment to any provision
hereof to eliminate the effect of any Accounting Change occurring after the
Closing Date or in the application thereof on the operation of such provision
(or if Agent notifies Administrative Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such Accounting Change or in the
application thereof, then Agent and Borrowers agree that they will negotiate in
good faith amendments to the provisions of this Agreement that are directly
affected by such Accounting Change with the intent of having the respective
positions of the Lenders and Borrowers after such Accounting Change conform as
nearly as possible to their respective positions immediately before such
Accounting Change took effect and, until any such amendments have been agreed
upon and agreed to by the Required Lenders, the provisions in this Agreement
shall be calculated as if no such Accounting Change had occurred.  When used
herein, the term "financial statements" shall include the notes and schedules
thereto.  Whenever the term "Borrowers" is used in respect of a financial
covenant or a related definition, it shall be understood to mean the Loan
Parties and their Subsidiaries on a consolidated basis, unless the context
clearly requires otherwise.  Notwithstanding anything to the contrary contained
herein, (a) all financial statements delivered hereunder shall be prepared, and
all financial covenants contained herein shall be calculated, without giving
effect to any election under the Statement of Financial Accounting Standards
Board's Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term "unqualified opinion"
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit.

 

--------------------------------------------------------------------------------

 

1.3.Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.

1.4.Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and  "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or".  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds of (i) the principal amount of, and interest accrued and unpaid
with respect to, all outstanding Loans, together with the payment of any premium
applicable to the repayment of the Loans, (ii) all Lender Group Expenses that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document (including the Letter of Credit Fee and the Unused Line Fee) and
are unpaid, (b) in the case of contingent reimbursement obligations with respect
to Letters of Credit, providing Letter of Credit Collateralization, (c) in the
case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements provided by Hedge Providers) other than (i) unasserted contingent
indemnification Obligations, (ii) any Bank Product Obligations (other than Hedge
Obligations) that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding without being required to be repaid or cash
collateralized, and (iii) any Hedge Obligations that, at such time, are allowed
by the applicable Hedge Provider to remain outstanding without being required to
be repaid, and (f) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person's successors and assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.

-2-

--------------------------------------------------------------------------------

 

1.5.Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Pacific Standard Time or Pacific daylight saving time, as in effect in Los
Angeles, California on such day.  For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word "from" means "from and including" and the words "to" and
"until" each means "to and including"; provided, that with respect to a
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

1.6.Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.  

2.

LOANS AND TERMS OF PAYMENT.

2.1.Revolving Loans.

(a)Subject to the terms and conditions of this Agreement, and during the term of
this Agreement, each Revolving Lender agrees (severally, not jointly or jointly
and severally) to make revolving loans ("Revolving Loans") to Borrowers in an
amount at any one time outstanding not to exceed the lesser of:

(i)such Lender's Revolver Commitment, or

(ii)such Lender's Pro Rata Share of an amount equal to (1) the Maximum Revolver
Amount less (2) the sum of (y) the Letter of Credit Usage at such time, plus
(z) the principal amount of Swing Loans outstanding at such time.

(b)Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they otherwise become due and payable pursuant to the terms of
this Agreement.

-3-

--------------------------------------------------------------------------------

 

2.2.Term Loan.  Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender with a Term Loan Commitment agrees (severally, not
jointly or jointly and severally) to make term loans (collectively, the "Term
Loan") to Borrowers in an amount equal to such Lender's Pro Rata Share of the
Term Loan Amount.  The principal of the Term Loan shall be repaid on the
following dates and in the following amounts:

Date

Installment Amount

September 30, 2018

$250,000

December 31, 2018

$250,000

March 31, 2019

$250,000

June 30, 2019

$250,000

September 30, 2019

$625,000

December 31, 2019

$625,000

March 31, 2020

$625,000

June 30, 2020

$625,000

September 30, 2020

$937,500

December 31, 2020

$937,500

March 31, 2021

$937,500

June 30, 2021

$937,500

September 30, 2021

$937,500

December 31, 2021

$937,500

March 31, 2022

$937,500

June 30, 2022

$937,500

September 30, 2022

$937,500

December 31, 2022

$937,500

March 31, 2023

$937,500

 

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date on which the Term Loan otherwise becomes due and payable
pursuant to the terms of this Agreement.  Any principal amount of the Term Loan
that is repaid or prepaid may not be reborrowed.  All principal of, interest on,
and other amounts payable in respect of the Term Loan shall constitute
Obligations hereunder.

2.3.Borrowing Procedures and Settlements.

(a)Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent (which may be
delivered through Agent's electronic platform or portal) and received by Agent
no later than 11:00 a.m. (i) on the Business Day that is the requested Funding
Date in the case of a request for a Swing

-4-

--------------------------------------------------------------------------------

 

Loan, (ii) on the Business Day that is 1 Business Day prior to the requested
Funding Date in the case of a request for a Base Rate Loan, and (iii) on the
business Day that is 3 Business Days prior to the requested Funding Date in the
case of LIBOR Rate Loans, specifying (A) the amount of such Borrowing, and
(B) the requested Funding Date (which shall be a Business Day); provided, that
Agent may, in its sole discretion, elect to accept as timely requests that are
received later than 11:00 a.m. on the applicable Business Day.  All Borrowing
requests which are not made on-line via Agent's electronic platform or portal
shall be subject to (and unless Agent elects otherwise in the exercise of its
sole discretion, such Borrowings shall not be made until the completion of)
Agent's authentication process (with results satisfactory to Agent) prior to the
funding of any such requested Revolving Loan.

(b)Making of Swing Loans.  In the case of a Revolving Loan that is a Base Rate
Loan and so long as any of (i) the aggregate amount of Swing Loans made since
the last Settlement Date, minus all payments or other amounts applied to Swing
Loans since the last Settlement Date, plus the amount of the requested Swing
Loan does not exceed $500,000, or (ii) Swing Lender, in its sole discretion,
agrees to make a Swing Loan notwithstanding the foregoing limitation, Swing
Lender shall make a Revolving Loan (any such Revolving Loan made by Swing Lender
pursuant to this Section 2.3(b) being referred to as a "Swing Loan" and all such
Revolving Loans being referred to as "Swing Loans") available to Borrowers on
the Funding Date applicable thereto by transferring immediately available funds
in the amount of such Borrowing to the Designated Account.  Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account.  Subject to the provisions of
Section 2.3(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent's Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.

(c)Making of Revolving Loans.

(i)In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is (A) in the case of a Base Rate Loan, at least 1 Business
Day prior to the requested Funding Date, or (B) in the case of a LIBOR Rate
Loan, prior to 11:00 a.m. at least 3 Business Days prior to the requested
Funding Date.  If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 10:00 a.m. on the Business Day that is the requested Funding Date.  After
Agent's receipt of the proceeds of such Revolving Loans from the

-5-

--------------------------------------------------------------------------------

 

Lenders, Agent shall make the proceeds thereof available to Borrowers on the
applicable Funding Date by transferring immediately available funds equal to
such proceeds received by Agent to the Designated Account; provided, that
subject to the provisions of Section 2.3(d)(ii), no Lender shall have an
obligation to make any Revolving Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.

(ii)Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender's Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent's Account,
no later than 10:00 a.m. on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender shall be obligated to immediately remit such amount to Agent,
together with interest at the Defaulting Lender Rate for each day until the date
on which such amount is so remitted.  A notice submitted by Agent to any Lender
with respect to amounts owing under this Section 2.3(c)(ii) shall be conclusive,
absent manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender's
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date, Agent will
notify Administrative Borrower of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent's account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.

(d)Protective Advances.

(i)Any contrary provision of this Agreement or any other Loan Document
notwithstanding, at any time (A) after the occurrence and during the continuance
of a Default or an Event of Default, or (B) that any of the other applicable
conditions precedent set forth in Section 3 are not satisfied, Agent hereby is
authorized by Borrowers and the Lenders, from time to time, in Agent's sole
discretion, to make Revolving Loans to, or for the benefit of, Borrowers, on
behalf of the Revolving Lenders, that Agent, in its Permitted Discretion, deems
necessary or desirable (1) to preserve or protect the Collateral, or any portion
thereof, or (2) to enhance the likelihood of repayment of the Obligations (other
than the Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as "Protective Advances").

-6-

--------------------------------------------------------------------------------

 

(ii)Each Protective Advance shall be deemed to be a Revolving Loan hereunder,
except that no Protective Advance shall be eligible to be a LIBOR Rate Loan and,
prior to Settlement therefor, all payments on the Protective Advances shall be
payable to Agent solely for its own account.  The Protective Advances shall be
repayable on demand, secured by Agent's Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans.  The provisions of this Section 2.3(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.

(e)Settlement.  It is agreed that each Lender's funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata
Share of the outstanding Revolving Loans.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans (including Swing Loans and Protective Advances) shall take
place on a periodic basis in accordance with the following provisions:

(i)Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Protective Advances, and
(3) with respect to any Loan Party's or any of their Subsidiaries' payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement (the date of such requested Settlement being the
"Settlement Date").  Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Revolving Loans (including Swing Loans
and Protective Advances) for the period since the prior Settlement
Date.  Subject to the terms and conditions contained herein (including Section
2.3(g)):  (y) if the amount of the Revolving Loans (including Swing Loans and
Protective Advances) made by a Lender that is not a Defaulting Lender exceeds
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Protective Advances) as of a Settlement Date, then Agent shall, by no later than
12:00 p.m. on the Settlement Date, transfer in immediately available funds to a
Deposit Account of such Lender (as such Lender may designate), an amount such
that each such Lender shall, upon receipt of such amount, have as of the
Settlement Date, its Pro Rata Share of the Revolving Loans (including Swing
Loans and Protective Advances), and (z) if the amount of the Revolving Loans
(including Swing Loans, and Protective Advances) made by a Lender is less than
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Protective Advances) as of a Settlement Date, such Lender shall no later than
12:00 p.m. on the Settlement Date transfer in immediately available funds to
Agent's Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Revolving
Loans (including Swing Loans and Protective Advances).  Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Protective
Advances and, together with the portion of such Swing Loans or Protective
Advances representing Swing Lender's Pro Rata Share thereof, shall constitute
Revolving Loans of such Lenders.  If any such amount is not made available to
Agent by any Lender on the Settlement Date applicable thereto to the extent
required by the terms hereof, Agent shall be entitled to recover for its account
such amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate.

-7-

--------------------------------------------------------------------------------

 

(ii)In determining whether a Lender's balance of the Revolving Loans (including
Swing Loans and Protective Advances) is less than, equal to, or greater than
such Lender's Pro Rata Share of the Revolving Loans (including Swing Loans and
Protective Advances) as of a Settlement Date, Agent shall, as part of the
relevant Settlement, apply to such balance the portion of payments actually
received in good funds by Agent with respect to principal, interest, fees
payable by Borrowers and allocable to the Lenders hereunder, and proceeds of
Collateral.

(iii)Between Settlement Dates, Agent, to the extent Protective Advances for the
account of Agent or Swing Loans for the account of Swing Lender are outstanding,
may pay over to Agent or Swing Lender, as applicable, any payments or other
amounts received by Agent, that in accordance with the terms of this Agreement
would be applied to the reduction of the Revolving Loans, for application to the
Protective Advances or Swing Loans.  Between Settlement Dates, Agent, to the
extent no Protective Advances or Swing Loans are outstanding, may pay over to
Swing Lender any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to Swing Lender's Pro Rata Share of the
Revolving Loans.  If, as of any Settlement Date, payments or other amounts of
the Loan Parties or their Subsidiaries received since the then immediately
preceding Settlement Date have been applied to Swing Lender's Pro Rata Share of
the Revolving Loans other than to Swing Loans, as provided for in the previous
sentence, Swing Lender shall pay to Agent for the accounts of the Lenders, and
Agent shall pay to the Lenders (other than a Defaulting Lender if Agent has
implemented the provisions of Section 2.3(g)), to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each such Lender shall,
upon receipt of such amount, have, as of such Settlement Date, its Pro Rata
Share of the Revolving Loans.  During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Protective Advances,
and each Lender with respect to the Revolving Loans other than Swing Loans and
Protective Advances, shall be entitled to interest at the applicable rate or
rates payable under this Agreement on the daily amount of funds employed by
Swing Lender, Agent, or the Lenders, as applicable.

(iv)Anything in this Section 2.3(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.3(g).

(f)Notation.  Consistent with Section 13.1(h), Agent, as a non-fiduciary agent
for Borrowers, shall maintain a register showing the principal amount and stated
interest of the Revolving Loans (and portion of the Term Loan, as applicable),
owing to each Lender, including the Swing Loans owing to Swing Lender, and
Protective Advances owing to Agent, and the interests therein of each Lender,
from time to time and such register shall, absent manifest error, conclusively
be presumed to be correct and accurate.

(g)Defaulting Lenders.

(i)Notwithstanding the provisions of Section 2.4(b)(ii) or (iii), Agent shall
not be obligated to transfer to a Defaulting Lender any payments made by
Borrowers to Agent for the Defaulting Lender's benefit or any proceeds of
Collateral that would otherwise be remitted hereunder to the Defaulting Lender,
and, in the absence of such transfer to the

-8-

--------------------------------------------------------------------------------

 

Defaulting Lender, Agent shall transfer any such payments (A) first, to Agent to
the extent of any Protective Advances that were made by Agent and that were
required to be, but were not, paid by the Defaulting Lender, (B) second, to
Swing Lender to the extent of any Swing Loans that were made by Swing Lender and
that were required to be, but were not, paid by the Defaulting Lender,
(C) third, to Issuing Bank, to the extent of the portion of a Letter of Credit
Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (D) fourth, to each Non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender's portion of a Revolving Loan (or other funding obligation) was funded by
such other Non-Defaulting Lender), (E) fifth, in Agent's sole discretion, to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers (upon the request of Borrowers and subject to the conditions set forth
in Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (F) sixth, from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (L) of Section 2.4(b)(iii).  Subject
to the foregoing, Agent may hold and, in its discretion, re-lend to Borrowers
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting
Lender.  Solely for the purposes of voting or consenting to matters with respect
to the Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under Section
2.10(b), such Defaulting Lender shall be deemed not to be a "Lender" and such
Lender's Commitment shall be deemed to be zero; provided, that the foregoing
shall not apply to any of the matters governed by Section 14.1(a)(i) through
(iii).  The provisions of this Section 2.3(g) shall remain effective with
respect to such Defaulting Lender until the earlier of (y) the date on which all
of the Non-Defaulting Lenders, Agent, Issuing Bank, and Borrowers shall have
waived, in writing, the application of this Section 2.3(g) to such Defaulting
Lender, or (z) the date on which such Defaulting Lender makes payment of all
amounts that it was obligated to fund hereunder, pays to Agent all amounts owing
by Defaulting Lender in respect of the amounts that it was obligated to fund
hereunder, and, if requested by Agent, provides adequate assurance of its
ability to perform its future obligations hereunder (on which earlier date, so
long as no Event of Default has occurred and is continuing, any remaining cash
collateral held by Agent pursuant to Section 2.3(g)(ii) shall be released to
Borrowers).  The operation of this Section 2.3(g) shall not be construed to
increase or otherwise affect the Commitment of any Lender, to relieve or excuse
the performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to Agent, Issuing Bank, or to the
Lenders other than such Defaulting Lender.  Any failure by a Defaulting Lender
to fund amounts that it was obligated to fund hereunder shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
Borrowers, at their option, upon written notice to Agent, to arrange for a
substitute Lender to assume the Commitment of such Defaulting Lender, such
substitute Lender to be reasonably acceptable to Agent.  In connection with the
arrangement of such a substitute Lender, the Defaulting Lender shall have no
right to refuse to be replaced hereunder, and agrees to execute and deliver a
completed form of Assignment and Acceptance in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document
if it fails to do so) subject only to being paid its share of the outstanding
Obligations (other than Bank Product Obligations, but including (1) all
interest, fees, and other amounts that may be due and payable in respect
thereof, and (2) an assumption of its Pro Rata Share of its participation in the
Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups' or Borrowers' rights or

-9-

--------------------------------------------------------------------------------

 

remedies against any such Defaulting Lender arising out of or in relation to
such failure to fund.  In the event of a direct conflict between the priority
provisions of this Section 2.3(g) and any other provision contained in this
Agreement or any other Loan Document, it is the intention of the parties hereto
that such provisions be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.3(g) shall control and govern.

(ii)If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:

(A)such Defaulting Lender's Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Pro Rata Share of Revolver Usage plus such Defaulting
Lender's Swing Loan Exposure and Letter of Credit Exposure does not exceed the
total of all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions
set forth in Section 3.2 are satisfied at such time;

(B)if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) and
(y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause (A)
above), pursuant to a cash collateral agreement to be entered into in form and
substance reasonably satisfactory to Agent, for so long as such Letter of Credit
Exposure is outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender's Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;

(C)if Borrowers cash collateralize any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.3(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.6(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;

(D)to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.3(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.6(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;

-10-

--------------------------------------------------------------------------------

 

(E)to the extent any Defaulting Lender's Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.3(g)(ii), then,
without prejudice to any rights or remedies of Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.6(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to Issuing Bank until such
portion of such Defaulting Lender's Letter of Credit Exposure is cash
collateralized or reallocated;

(F)so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and Issuing Bank shall not be required to issue,
amend, or increase any Letter of Credit, in each case, to the extent (x) the
Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of Credit
cannot be reallocated pursuant to this Section 2.3(g)(ii) or (y) the Swing
Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender's or Issuing Bank's risk
with respect to the Defaulting Lender's participation in Swing Loans or Letters
of Credit; and

(G)Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.3(g)(ii) to Issuing Bank and Issuing Bank may apply any such cash
collateral to the payment of such Defaulting Lender's Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.11(d).  Subject to Section 17.14, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.

(h)Independent Obligations.  All Revolving Loans (other than Swing Loans and
Protective Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.

2.4.Payments; Reductions of Commitments; Prepayments.

(a)Payments by Borrowers.

(i)Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 1:30 p.m. on the date
specified herein.  Any payment received by Agent later than 1:30 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.

-11-

--------------------------------------------------------------------------------

 

(ii)Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrowers do not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.

(b)Apportionment and Application.

(i)So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.

(ii)Subject to Section 2.4(b)(v), Section 2.4(d)(ii), and Section 2.4(e), all
payments to be made hereunder by Borrowers shall be remitted to Agent and all
such payments, and all proceeds of Collateral received by Agent, shall be
applied, so long as no Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, to
reduce the balance of the Revolving Loans outstanding and, thereafter, to
Borrowers (to be wired to the Designated Account) or such other Person entitled
thereto under applicable law.

(iii)At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:

(A)first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,

(B)second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,

(C)third, to pay interest due in respect of all Protective Advances until paid
in full,

(D)fourth, to pay the principal of all Protective Advances until paid in full,

-12-

--------------------------------------------------------------------------------

 

(E)fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,

(F)sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,

(G)seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,

(H)eighth, to pay the principal of all Swing Loans until paid in full,

(I)ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) and the Term Loan until paid in full,

(J)tenth, ratably (i) to pay the principal of all Revolving Loans until paid in
full, (ii) to Agent, to be held by Agent, for the benefit of Issuing Bank (and
for the ratable benefit of each of the Lenders that have an obligation to pay to
Agent, for the account of Issuing Bank, a share of each Letter of Credit
Disbursement), as cash collateral in an amount up to (y) 105% of the Letter of
Credit Usage with respect to Letters of Credit that provide for amounts to be
paid in Dollars and (z) 110% of the Letter of Credit Usage with respect to
Letters of Credit that provide for amounts to be paid in an Agreed Currency
other than Dollars (in each case, to the extent permitted by applicable law,
such cash collateral shall be applied to the reimbursement of any Letter of
Credit Disbursement as and when such disbursement occurs and, if a Letter of
Credit expires undrawn, the cash collateral held by Agent in respect of such
Letter of Credit shall, to the extent permitted by applicable law, be reapplied
pursuant to this Section 2.4(b)(iii), beginning with tier (A) hereof), (iii)
ratably, to the Bank Product Providers based upon amounts then certified by the
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Provider on account of Bank
Product Obligations, and, (iv) to pay the outstanding principal balance of the
Term Loan (in the inverse order of the maturity of the installments due
thereunder) until the Term Loan is paid in full,

(K)eleventh, to pay any other Obligations (other than Obligations owed to
Defaulting Lenders),

(L)twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and

(M)thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

(iv)Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.3(e).

-13-

--------------------------------------------------------------------------------

 

(v)In each instance, so long as no Application Event has occurred and is
continuing, Section 2.4(b)(ii) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.

(vi)For purposes of Section 2.4(b)(iii), "paid in full" of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(vii)In the event of a direct conflict between the priority provisions of this
Section 2.4 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.3(g) and this Section 2.4, then the provisions of Section 2.3(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.4 shall control and govern.

(c)Reduction of Commitments.

(i)Revolver Commitments.  The Revolver Commitments shall terminate on the
Maturity Date or earlier termination thereof pursuant to the terms of this
Agreement.  Borrowers may reduce the Revolver Commitments to an amount (which
may be zero) not less than the sum of (A) the Revolver Usage as of such date,
plus (B) the principal amount of all Revolving Loans not yet made as to which a
request has been given by Borrowers under Section 2.3(a), plus (C) the amount of
all Letters of Credit not yet issued as to which a request has been given by
Borrowers pursuant to Section 2.11(a).  Each such reduction shall be in an
amount which is not less than $1,000,000 (unless the Revolver Commitments are
being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $1,000,000), shall be made by
providing not less than 5 Business Days prior written notice to Agent, and shall
be irrevocable.  Once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its
ratable share thereof.  In connection with any reduction in the Revolver
Commitments prior to the Maturity Date, if any Loan Party or any of its
Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an updated
Form U-1 (with sufficient additional originals thereof for each Lender), duly
executed and delivered by the Borrowers, together with such other documentation
as Agent shall reasonably request, in order to enable Agent and the Lenders to
comply with any of the requirements under Regulations T, U or X of the Federal
Reserve Board.

(ii)Term Loan Commitments.  The Term Loan Commitments shall terminate upon the
making of the Term Loan.

(d)Optional Prepayments.

(i)Revolving Loans.  Borrowers may prepay the principal of any Revolving Loan at
any time in whole or in part.

-14-

--------------------------------------------------------------------------------

 

(ii)Term Loan.  Borrowers may, upon at least 10 Business Days prior written
notice to Agent, prepay the principal of the Term Loan, in whole or in
part.  Each prepayment made pursuant to this Section 2.4(d)(ii) shall be
accompanied by the payment of accrued interest to the date of such payment on
the amount prepaid.  Each such prepayment shall be applied against the remaining
installments of principal of the Term Loan on a pro rata basis (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment); provided, that notwithstanding the foregoing,
at the election of Borrowers, one such prepayment made during the fiscal quarter
ending December 31, 2018 in an amount not to exceed $5,000,000 may be applied
against the remaining installments of principal of the Term Loan in the direct
order of maturity thereof (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).

(e)Mandatory Prepayments.

(i)[Reserved].

(ii)Dispositions.  Within 5 Business Day of the date of receipt by any Loan
Party or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition of assets of any Loan Party or any of its
Subsidiaries of assets (including insurance proceeds and proceeds from casualty
losses or condemnations, but excluding proceeds from sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (i),
(j), (k), (l), (m), or (n) of the definition of Permitted Dispositions),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) Borrowers shall have given Agent prior written
notice of Borrowers' intention to apply such monies to the costs of replacement
of the properties or assets that are the subject of such sale or disposition or
the cost of purchase or construction of other assets useful in the business of
such Loan Party or its Subsidiaries, (C) the monies are held in a Deposit
Account in which Agent has a perfected first-priority security interest, and
(D) such Loan Party or its Subsidiary, as applicable, completes such
replacement, purchase, or construction within 360 days after the initial receipt
of such monies, then the Loan Party or such Loan Party's Subsidiary whose assets
were the subject of such disposition shall have the option to apply such monies
to the costs of replacement or, in the case of casualty losses, repair of the
assets that are the subject of such sale or disposition unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the Deposit Account referred to in clause (C) above shall be paid
to Agent and applied in accordance with Section 2.4(f)(ii); provided, that no
Loan Party nor any of its Subsidiaries shall have the right to use such Net Cash
Proceeds to make such replacements, purchases, or construction in excess of
$1,000,000 in any given fiscal year.  For the avoidance of doubt, with regards
to clauses (A), (B), (C) and (D) of the proviso in the immediately preceding
sentence, so long as no Default or Event of Default shall have occurred and be
continuing, for dispositions made by Subsidiaries of Borrowers who are not Loan
Parties, any Net Cash Proceeds received by any Borrower in its capacity as owner
and loss payee of a global insurance policy where the applicable Subsidiary is
listed as a named insured, may be remitted by the applicable Borrower to a
Deposit Account of such applicable Subsidiary, such remittance in accordance
with this Section 2.4(e)(ii) shall constitute a Permitted Investment and shall
not constitute a Restricted Payment.  Nothing contained in this Section
2.4(e)(ii) shall permit any Loan Party or any of its Subsidiaries to sell or
otherwise dispose of any assets other than in accordance with Section 6.4.

-15-

--------------------------------------------------------------------------------

 

(iii)Extraordinary Receipts.  Within 3 Business Days of the date of receipt by
any Loan Party or any of its Subsidiaries of any Extraordinary Receipts,
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f)(ii) in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.

(iv)Indebtedness.  Within 1 Business Day of the date of incurrence by any Loan
Party or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.4(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

(f)Application of Payments.

(i)[Reserved].

(ii)Each prepayment pursuant to Section 2.4(e)(ii), 2.4(e)(iii) or 2.4(e)(iv)
shall (A) so long as no Application Event shall have occurred and be continuing,
be applied, first, to the outstanding principal amount of the Term Loan until
paid in full, second, to the outstanding principal amount of the Revolving Loans
(with a corresponding permanent reduction in the Maximum Revolver Amount), until
paid in full, and third, to cash collateralize the Letters of Credit in an
amount equal to (y) 105% of the then outstanding Letter of Credit Usage with
respect to Letters of Credit that provide for amounts to be paid in Dollars and
(z) 110% of the then outstanding Letter of Credit Usage with respect to Letters
of Credit that provide for amounts to be paid in an Agreed Currency other than
Dollars (in each case, with a corresponding permanent reduction in the Maximum
Revolver Amount), and (B) if an Application Event shall have occurred and be
continuing, be applied in the manner set forth in Section 2.4(b)(iii).  Each
such prepayment of the Term Loan shall be applied against the remaining
installments of principal of the Term Loan on a pro rata basis (for the
avoidance of doubt, any amount that is due and payable on the Maturity Date
shall constitute an installment).

2.5.Promise to Pay; Promissory Notes.

(a)Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first invoiced to Borrowers or (ii) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of Section 2.6(d) shall be deemed to constitute a demand for
payment thereof for the purposes of this subclause (ii)).  Borrowers promise to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) in full on the
Maturity Date or, if earlier, on the date on which the Obligations (other than
the Bank Product Obligations) become due and payable pursuant to the terms of
this Agreement.  Borrowers agree that their obligations contained in the first
sentence of this Section 2.5(a) shall survive payment or satisfaction in full of
all other Obligations.

-16-

--------------------------------------------------------------------------------

 

(b)Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers.  Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.

2.6.Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.

(a)Interest Rates.  Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:

(i)if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and

(ii)otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

(b)Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.11(k)) that shall accrue at a
per annum rate equal to the LIBOR Rate Margin times the average amount of the
Letter of Credit Usage during the immediately preceding month.

(c)Default Rate.  Upon the occurrence and during the continuation of an Event of
Default and at the election of Agent or the Required Lenders,

(i)all Obligations (except for undrawn Letters of Credit) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and

(ii)the Letter of Credit Fee shall be increased to 2 percentage points above the
per annum rate otherwise applicable hereunder.

(d)Payment.  Except to the extent provided to the contrary in Section 2.10,
Section 2.11(k) or Section 2.12(a), (i) all interest and all other fees payable
hereunder or under any of the other Loan Documents (other than Letter of Credit
Fees) shall be due and payable, in arrears, on the first day of each month,
(ii) all Letter of Credit Fees payable hereunder, and all fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.11(k)
shall be due and payable, in arrears, on the first Business Day of each month,
and (iii) all costs and expenses payable hereunder or under any of the other
Loan Documents, and all other Lender Group Expenses shall be due and payable on
the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first invoiced to
Borrowers, or (y) the date on which demand therefor is made by Agent (it being
acknowledged and agreed that any charging of such costs, expenses or Lender
Group Expenses to the Loan Account pursuant to the provisions of the following
sentence shall be deemed to

-17-

--------------------------------------------------------------------------------

 

constitute a demand for payment thereof for the purposes of this subclause
(y)).  Borrowers hereby authorize Agent, from time to time without prior notice
to Borrowers, to charge to the Loan Account (A) on the first day of each month,
all interest accrued during the prior month on the Revolving Loans or the Term
Loan hereunder, (B) on the first Business Day of each month, all Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (C) as and
when incurred or accrued, all fees and costs provided for in Section 2.10 (a) or
(c), (D) on the first day of each month, the Unused Line Fee accrued during the
prior month pursuant to Section 2.10(b), (E) as and when due and payable, all
other fees payable hereunder or under any of the other Loan Documents, (F) as
and when incurred or accrued, all other Lender Group Expenses, and (G) as and
when due and payable all other payment obligations payable under any Loan
Document or any Bank Product Agreement (including any amounts due and payable to
the Bank Product Providers in respect of Bank Products).  All amounts (including
interest, fees, costs, expenses, Lender Group Expenses, or other amounts payable
hereunder or under any other Loan Document or under any Bank Product Agreement)
charged to the Loan Account shall thereupon constitute Revolving Loans
hereunder, shall constitute Obligations hereunder, and shall initially accrue
interest at the rate then applicable to Revolving Loans that are Base Rate Loans
(unless and until converted into LIBOR Rate Loans in accordance with the terms
of this Agreement).

(e)Computation.  All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue, other
than interests in respect of Base Rate Loans which shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual number of
days elapsed in the period during which such interest accrues.  In the event the
Base Rate is changed from time to time hereafter, the rates of interest
hereunder based upon the Base Rate automatically and immediately shall be
increased or decreased by an amount equal to such change in the Base Rate.

(f)Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

2.7.Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds made to Agent's Account or unless
and until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrowers shall be
deemed not to have made such payment.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent's Account on a Business Day on or before 1:30 p.m.  If
any payment item is received into Agent's Account on a non-Business Day or after
1:30 p.m. on a

-18-

--------------------------------------------------------------------------------

 

Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8.Designated Account.  Agent is authorized to make the Revolving Loans and the
Term Loan, and Issuing Bank is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d).  Borrowers agree to establish and maintain the Designated
Account with the Designated Account Bank for the purpose of receiving the
proceeds of the Revolving Loans requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and Borrowers, any
Revolving Loan or Swing Loan requested by Borrowers and made by Agent or the
Lenders hereunder shall be made to the Designated Account.

2.9.Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with the Term Loan, all Revolving Loans
(including Protective Advances and Swing Loans) made by Agent, Swing Lender, or
the Lenders to Borrowers or for Borrowers' account, the Letters of Credit issued
or arranged by Issuing Bank for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.7, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers' account.  Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Term Loan and the Revolving Loans, interest accrued hereunder,
fees accrued or charged hereunder or under the other Loan Documents, and a
summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrowers and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrowers, Borrowers shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.10.Fees.

(a)Agent Fees.  Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.

(b)Unused Line Fee.  Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to the Applicable Unused Line Fee Percentage per annum times the result of
(i) the aggregate amount of the Revolver Commitments, less (ii) the average
amount of the Revolver Usage during the immediately preceding month (or portion
thereof), which Unused Line Fee shall be due and payable, in arrears, on the
first day of each month, from and after the Closing Date up to the first day of
the month prior to the date on which the Obligations are paid in full and on the
date on which the Obligations are paid in full.

-19-

--------------------------------------------------------------------------------

 

(c)Financial Examination and Other Fees.  Borrowers shall pay to Agent,
financial examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
financial examination of any Loan Party or its Subsidiaries performed by or on
behalf of Agent, and (ii) documented, out-of-pocket fees, charges or expenses
paid or incurred by Agent if it elects to employ the services of one or more
third Persons to perform financial examinations of any Loan Party or its
Subsidiaries, to appraise the Collateral, or any portion thereof, or to assess
any Loan Party's or its Subsidiaries' business/recurring revenue valuation.

2.11.Letters of Credit.

(a)Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested standby Letter of Credit or a sight commercial
Letter of Credit for the account of Borrowers.  By submitting a request to
Issuing Bank for the issuance of a Letter of Credit, Borrowers shall be deemed
to have requested that Issuing Bank issue the requested Letter of Credit.  Each
request for the issuance of a Letter of Credit, or the amendment, renewal, or
extension of any outstanding Letter of Credit, shall be (i) irrevocable, and
made in writing by an Authorized Person, (ii) delivered to Agent and Issuing
Bank via courier, messenger service, or telefacsimile or other electronic method
of transmission reasonably acceptable to Agent and Issuing Bank and reasonably
in advance of the requested date of issuance, amendment, renewal, or extension,
and (iii) subject to Issuing Bank's authentication procedures with results
satisfactory to Issuing Bank.  Each such request shall be in form and substance
reasonably satisfactory to Agent and Issuing Bank and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Issuer Documents as Agent or Issuing Bank may request or
require, to the extent that such requests or requirements are consistent with
the Issuer Documents that Issuing Bank generally requests for Letters of Credit
in similar circumstances.  Issuing Bank's records of the content of any such
request will be conclusive.  Anything contained herein to the contrary
notwithstanding, Issuing Bank may, but shall not be obligated to, issue a Letter
of Credit that supports the obligations of a Loan Party or one of its
Subsidiaries in respect of (x) a lease of real property to the extent that the
face amount of such Letter of Credit exceeds the highest rent (including all
rent-like charges) payable under such lease for a period of one year, or (y) an
employment contract to the extent that the face amount of such Letter of Credit
exceeds the highest compensation payable under such contract for a period of one
year.

(b)Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:

(i)the Letter of Credit Usage would exceed the Letter of Credit Sublimit, or

-20-

--------------------------------------------------------------------------------

 

(ii)the Letter of Credit Usage would exceed the Maximum Revolver Amount less the
outstanding amount of Revolving Loans (including Swing Loans).

(c)In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, Issuing Bank shall not be required to issue
or arrange for such Letter of Credit to the extent (i) the Defaulting Lender's
Letter of Credit Exposure with respect to such Letter of Credit may not be
reallocated pursuant to Section 2.3(g)(ii), or (ii) Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.3(g)(ii).  Additionally, Issuing Bank
shall have no obligation to issue or extend a Letter of Credit if (A) any order,
judgment, or decree of any Governmental Authority or arbitrator shall, by its
terms, purport to enjoin or restrain Issuing Bank from issuing such Letter of
Credit, or any law applicable to Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Issuing Bank shall prohibit or request that Issuing Bank
refrain from the issuance of letters of credit generally or such Letter of
Credit in particular, (B) the issuance of such Letter of Credit would violate
one or more policies of Issuing Bank applicable to letters of credit generally,
or (C) if amounts demanded to be paid under any Letter of Credit will not or may
not be in an Agreed Currency.

(d)Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day prior to the Business Day
on which such Issuing Bank issues any Letter of Credit.  In addition, each
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall, on the
first Business Day of each week, submit to Agent a report detailing the daily
undrawn amount of each Letter of Credit issued by such Issuing Bank that was
outstanding during the prior calendar week.  Each Letter of Credit shall be in
form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable to any beneficiary thereunder must be
payable in an Agreed Currency.  If Issuing Bank makes a payment under a Letter
of Credit, Borrowers shall pay to Agent an amount equal to the applicable Letter
of Credit Disbursement on the Business Day such Letter of Credit Disbursement is
made and, in the absence of such payment, the amount of the Letter of Credit
Disbursement immediately and automatically shall be deemed to be a Revolving
Loan hereunder (notwithstanding any failure to satisfy any condition precedent
set forth in Section 3) and, initially, shall bear interest at the rate then
applicable to Revolving Loans that are Base Rate Loans.  If a Letter of Credit
Disbursement is deemed to be a Revolving Loan hereunder, Borrowers' obligation
to pay the amount of such Letter of Credit Disbursement to Issuing Bank shall be
automatically converted into an obligation to pay the resulting Revolving
Loan.  Promptly following receipt by Agent of any payment from Borrowers
pursuant to this paragraph, Agent shall distribute such payment to Issuing Bank
or, to the extent that Revolving Lenders have made payments pursuant to Section
2.11(e) to reimburse Issuing Bank, then to such Revolving Lenders and Issuing
Bank as their interests may appear.

(e)Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.11(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.11(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay

-21-

--------------------------------------------------------------------------------

 

to Issuing Bank the amounts so received by it from the Revolving Lenders.  By
the issuance of a Letter of Credit (or an amendment, renewal, or extension of a
Letter of Credit) and without any further action on the part of Issuing Bank or
the Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender's Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit.  In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender's
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrowers on the date due as provided in Section 2.11(d), or
of any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrowers
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in Section
3.  If any such Revolving Lender fails to make available to Agent the amount of
such Revolving Lender's Pro Rata Share of a Letter of Credit Disbursement as
provided in this Section, such Revolving Lender shall be deemed to be a
Defaulting Lender and Agent (for the account of Issuing Bank) shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.

(f)Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:

(i)any Letter of Credit or any pre-advice of its issuance;

(ii)any transfer, sale, delivery, surrender or endorsement (or lack thereof) of
any Drawing Document at any time(s) held by any such Letter of Credit Related
Person in connection with any Letter of Credit;

(iii)any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;

-22-

--------------------------------------------------------------------------------

 

(iv)any independent undertakings issued by the beneficiary of any Letter of
Credit;

(v)any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit, or any error, omission,
interruption or delay in such instruction or request, whether transmitted by
mail, courier, electronic transmission, SWIFT, or any other telecommunication
including communications through a correspondent;

(vi)an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;

(vii)any third party seeking to enforce the rights of an applicant, beneficiary,
nominated person, transferee, assignee of Letter of Credit proceeds or holder of
an instrument or document;

(viii)the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;

(ix)any prohibition on payment or delay in payment of any amount payable by
Issuing Bank to a beneficiary or transferee beneficiary of a Letter of Credit
arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions.

(x)Issuing Bank's performance of the obligations of a confirming institution or
entity that wrongfully dishonors a confirmation;

(xi)any foreign language translation provided to Issuing Bank in connection with
any Letter of Credit;

(xii)any foreign law or usage as it relates to Issuing Bank's issuance of a
Letter of Credit in support of a foreign guaranty, including without limitation,
the expiration of such guaranty after the related Letter of Credit expiration
date and any resulting drawing paid by Issuing Bank in connection therewith; or

(xiii)the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f).  If and
to the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable
law.  This indemnification provision shall survive termination of this Agreement
and all Letters of Credit.

-23-

--------------------------------------------------------------------------------

 

(g)The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank's gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of
Credit.  Borrowers' aggregate remedies against Issuing Bank and any Letter of
Credit Related Person for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by Borrowers to Issuing Bank in respect of the
honored presentation in connection with such Letter of Credit under Section
2.11(d), plus interest at the rate then applicable to Base Rate Loans
hereunder.  Borrowers shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Bank or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit.  Any claim by Borrowers under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrowers as a result of the breach or alleged wrongful
conduct complained of, and (y) the amount (if any) of the loss that would have
been avoided had Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Bank to effect a cure.

(h)Borrowers are responsible for the final text of the Letter of Credit as
issued by Issuing Bank, irrespective of any assistance Issuing Bank may provide
such as drafting or recommending text or by Issuing Bank's use or refusal to use
text submitted by Borrowers.  Borrowers understand that the final form of any
Letter of Credit may be subject to such revisions and changes as are deemed
necessary or appropriate by Issuing Bank, and Borrowers hereby consent to such
revisions and changes not materially different from the application executed in
connection therewith.  Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers' purposes.  If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
"Account Party"), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and
Borrowers.  Borrowers will examine the copy of the Letter of Credit and any
other documents sent by Issuing Bank in connection therewith and shall promptly
notify Issuing Bank (not later than 3 Business Days following Borrowers' receipt
of documents from Issuing Bank) of any non-compliance with Borrowers'
instructions and of any discrepancy in any document under any presentment or
other irregularity.  Borrowers understand and agree that Issuing Bank is not
required to extend the expiration date of any Letter of Credit for any
reason.  With respect to any Letter of Credit containing an "automatic
amendment" to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit, which notice shall be given in accordance with the terms of
the applicable Letter of Credit, and, if Borrowers do not at any time want the
then current expiration date of such Letter of Credit to be extended, Borrowers
will so notify Agent and Issuing Bank at least 30 calendar days before Issuing
Bank is required to notify the beneficiary of such Letter of Credit or any
advising bank of such non-extension pursuant to the terms of such Letter of
Credit.

-24-

--------------------------------------------------------------------------------

 

(i)Borrowers' reimbursement and payment obligations under this Section 2.11 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:

(i)any lack of validity, enforceability or legal effect of any Letter of Credit,
any Issuer Document, this Agreement or any Loan Document, or any term or
provision therein or herein;

(ii)payment against presentation of any draft, demand or claim for payment under
any Drawing Document that does not comply in whole or in part with the terms of
the applicable Letter of Credit or which proves to be fraudulent, forged or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, or which is signed, issued or presented by a Person or a transferee
of such Person purporting to be a successor or transferee of the beneficiary of
such Letter of Credit;

(iii)Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;

(iv)Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;

(v)the existence of any claim, set-off, defense or other right that any Loan
Party or any of its Subsidiaries may have at any time against any beneficiary or
transferee beneficiary, any assignee of proceeds, Issuing Bank or any other
Person;

(vi)Issuing Bank or any correspondent honoring a drawing upon receipt of an
electronic presentation under a Letter of Credit requiring the same, regardless
of whether the original Drawing Documents arrive at Issuing Bank's counters or
are different from the electronic presentation;

(vii)any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.11(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower's or any of its Subsidiaries' reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or

(viii)the fact that any Default or Event of Default shall have occurred and be
continuing;

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

-25-

--------------------------------------------------------------------------------

 

(j)Without limiting any other provision of this Agreement, Issuing Bank and each
other Letter of Credit Related Person (if applicable) shall not be responsible
to Borrowers for, and Issuing Bank's rights and remedies against Borrowers and
the obligation of Borrowers to reimburse Issuing Bank for each drawing under
each Letter of Credit shall not be impaired by:

(i)honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;

(ii)honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;

(iii)acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;

(iv)the identity or authority of any presenter or signer of any Drawing Document
or the form, accuracy, genuineness or legal effect of any Drawing Document
(other than Issuing Bank's determination that such Drawing Document appears on
its face substantially to comply with the terms and conditions of the Letter of
Credit);

(v)acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;

(vi)any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to any Borrower;

(vii)any acts, omissions or fraud by, or the insolvency of, any beneficiary, any
nominated person or entity or any other Person or any breach of contract between
any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;

(viii)assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;

(ix)payment to any presenting bank (designated or permitted by the terms of the
applicable Letter of Credit) claiming that it rightfully honored or is entitled
to reimbursement or indemnity under Standard Letter of Credit Practice
applicable to it;

(x)acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;

-26-

--------------------------------------------------------------------------------

 

(xi)honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;

(xii)dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or

(xiii)honor of a presentation that is subsequently determined by Issuing Bank to
have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.

(k)Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable fees, commissions, and charges (it being
acknowledged and agreed that any charging of such fees, commissions, and charges
to the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed
to constitute a demand for payment thereof for the purposes of this Section
2.11(k)):  (i) a fronting fee which shall be imposed by Issuing Bank equal to
0.250% per annum times the average amount of the Letter of Credit Usage during
the immediately preceding month, plus (ii) any and all other customary
commissions, fees and charges then in effect imposed by, and any and all
expenses incurred by, Issuing Bank, or by any adviser, confirming institution or
entity or other nominated person, relating to Letters of Credit, at the time of
issuance of any Letter of Credit and upon the occurrence of any other activity
with respect to any Letter of Credit (including transfers, assignments of
proceeds, amendments, drawings, renewals or cancellations).  Notwithstanding the
foregoing, if Issuing Bank is a Person other than Wells Fargo, all fronting fees
payable in respect of Letters of Credit issued by such Issuing Bank shall be
paid by Borrowers immediately upon demand directly to such Issuing Bank for its
own account.

(l)If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):

(i)any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or any Loans or obligations to make Loans hereunder or
hereby, or

(ii)there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit, Loans, or obligations
to make Loans hereunder,

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after

-27-

--------------------------------------------------------------------------------

 

demand therefor, such amounts as Agent may specify to be necessary to compensate
Issuing Bank or any other member of the Lender Group for such additional cost or
reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder; provided, that (A) Borrowers shall not be required to provide
any compensation pursuant to this Section 2.11(l) for any such amounts incurred
more than 180 days prior to the date on which the demand for payment of such
amounts is first made to Borrowers, and (B) if an event or circumstance giving
rise to such amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.  The
determination by Agent of any amount due pursuant to this Section 2.11(l), as
set forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

(m)Each standby Letter of Credit shall expire not later than the date that is 12
months after the date of the issuance of such Letter of Credit; provided, that
any standby Letter of Credit may provide for the automatic extension thereof for
any number of additional periods each of up to one year in duration; provided
further, that with respect to any Letter of Credit which extends beyond the
Maturity Date, Letter of Credit Collateralization shall be provided therefor on
or before the date that is five Business Days prior to the Maturity Date.  Each
commercial Letter of Credit shall expire on the earlier of (i) 120 days after
the date of the issuance of such commercial Letter of Credit and (ii) 5 Business
Days prior to the Maturity Date.

(n)If (i) any Event of Default shall occur and be continuing, or (ii)
Availability shall at any time be less than zero, then on the Business Day
following the date when the Administrative Borrower receives notice from Agent
or the Required Revolving Lenders (or, if the maturity of the Obligations has
been accelerated, Revolving Lenders with Letter of Credit Exposure representing
greater than 50% of the total Letter Credit Exposure) demanding Letter of Credit
Collateralization pursuant to this Section 2.11(n) upon such demand, Borrowers
shall provide Letter of Credit Collateralization with respect to the then
existing Letter of Credit Usage.  If Borrowers fail to provide Letter of Credit
Collateralization as required by this Section 2.11(n), the Revolving Lenders may
(and, upon direction of Agent, shall) advance, as Revolving Loans the amount of
the cash collateral required pursuant to the Letter of Credit Collateralization
provision so that the then existing Letter of Credit Usage is cash
collateralized in accordance with the Letter of Credit Collateralization
provision (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 3 are satisfied).

(o)Unless otherwise expressly agreed by Issuing Bank and Borrowers when a Letter
of Credit is issued, (i) the rules of the ISP shall apply to each standby Letter
of Credit, and (ii) the rules of the UCP shall apply to each commercial Letter
of Credit.

(p)Issuing Bank shall be deemed to have acted with due diligence and reasonable
care if Issuing Bank's conduct is in accordance with Standard Letter of Credit
Practice or in accordance with this Agreement.

-28-

--------------------------------------------------------------------------------

 

(q)In the event of a direct conflict between the provisions of this Section 2.11
and any provision contained in any Issuer Document, it is the intention of the
parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.11 shall control and govern.

(r)The provisions of this Section 2.11 shall survive the termination of this
Agreement and the repayment in full of the Obligations with respect to any
Letters of Credit that remain outstanding.

(s)At Borrowers' costs and expense, Borrowers shall execute and deliver to
Issuing Bank such additional certificates, instruments and/or documents and take
such additional action as may be reasonably requested by Issuing Bank to enable
Issuing Bank to issue any Letter of Credit pursuant to this Agreement and
related Issuer Document, to protect, exercise and/or enforce Issuing Banks'
rights and interests under this Agreement or to give effect to the terms and
provisions of this Agreement or any Issuer Document.  Each Borrower irrevocably
appoints Issuing Bank as its attorney-in-fact and authorizes Issuing Bank,
without notice to Borrowers, to execute and deliver ancillary documents and
letters customary in the letter of credit business that may include but are not
limited to advisements, indemnities, checks, bills of exchange and issuance
documents.  The power of attorney granted by the Borrowers is limited solely to
such actions related to the issuance, confirmation or amendment of any Letter of
Credit and to ancillary documents or letters customary in the letter of credit
business.  This appointment is coupled with an interest.

2.12.LIBOR Option.

(a)Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.12(b) below (the "LIBOR Option") to have interest on all or a portion
of the Revolving Loans or the Term Loan be charged (whether at the time when
made (unless otherwise provided herein), upon conversion from a Base Rate Loan
to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate
Loan) at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto; provided, that subject to the following clauses (ii)
and (iii), in the case of any Interest Period greater than 3 months in duration,
interest shall be payable at 3 month intervals after the commencement of the
applicable Interest Period and on the last day of such Interest Period),
(ii) the date on which all or any portion of the Obligations are accelerated
pursuant to the terms hereof, or (iii) the date on which this Agreement is
terminated pursuant to the terms hereof.  On the last day of each applicable
Interest Period, unless Borrowers have properly exercised the LIBOR Option with
respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or the Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans or any portion of the Term Loan bear interest at a rate based upon the
LIBOR Rate.

-29-

--------------------------------------------------------------------------------

 

(b)LIBOR Election.

(i)Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 11:00 a.m. at least 3 Business Days prior to the commencement of the
proposed Interest Period (the "LIBOR Deadline").  Notice of Borrowers' election
of the LIBOR Option for a permitted portion of the Revolving Loans or the Term
Loan and an Interest Period pursuant to this Section shall be made by delivery
to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline.  Promptly upon its receipt of each such LIBOR Notice, Agent shall
provide a copy thereof to each of the affected Lenders.

(ii)Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment or required
assignment of any principal of any LIBOR Rate Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
"Funding Losses").  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive pursuant to this Section 2.12 shall be conclusive
absent manifest error.  Borrowers shall pay such amount to Agent or the Lender,
as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.

(iii)Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 7 LIBOR Rate Loans in effect at any given time.  Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c)Conversion; Prepayment.  Borrowers may convert LIBOR Rate Loans to Base Rate
Loans or prepay LIBOR Rate Loans at any time; provided, that in the event that
LIBOR Rate Loans are converted or prepaid on any date that is not the last day
of the Interest Period applicable thereto, including as a result of any
prepayment through the required application by Agent of any payments or proceeds
of Collateral in accordance with Section 2.4(b) or for any other reason,
including early termination of the term of this Agreement or acceleration of all
or any portion of the Obligations pursuant to the terms hereof, each Borrower
shall indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with Section
2.12(b)(ii).

-30-

--------------------------------------------------------------------------------

 

(d)Special Provisions Applicable to LIBOR Rate.

(i)The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
(other than Taxes which shall be governed by Section 16), in each case, due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including any Changes in Law and changes in the
reserve requirements imposed by the Board of Governors, which additional or
increased costs would increase the cost of funding or maintaining loans bearing
interest at the LIBOR Rate.  In any such event, the affected Lender shall give
Borrowers and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Borrowers may, by notice to such affected
Lender (A) require such Lender to furnish to Borrowers a statement setting forth
in reasonable detail the basis for adjusting such LIBOR Rate and the method for
determining the amount of such adjustment, or (B) repay the LIBOR Rate Loans of
such Lender with respect to which such adjustment is made (together with any
amounts due under Section 2.12(b)(ii)).

(ii)In the event that any change in market conditions or any Change in Law shall
at any time after the date hereof, in the reasonable opinion of any Lender, make
it unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans
or to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Agent and Borrowers and Agent promptly shall transmit the
notice to each other Lender and (y) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Base Rate Loans, and (z) Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

(e)No Requirement of Matched Funding.  Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.

2.13.Capital Requirements.

(a)If, after the date hereof, Issuing Bank or any Lender determines that (i) any
Change in Law regarding capital, liquidity or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy or liquidity
requirements (whether or not having the force of law), has the effect of
reducing the return on Issuing Bank's, such Lender's, or such holding companies'
capital or liquidity as a consequence of Issuing Bank's or such Lender's
commitments, Loans, participations or other obligations hereunder to a level
below that which Issuing Bank, such Lender, or such holding companies could have
achieved but for such Change in Law or compliance (taking into consideration
Issuing Bank's, such Lender's, or such holding companies' then existing policies
with respect to capital adequacy or liquidity requirements and

-31-

--------------------------------------------------------------------------------

 

assuming the full utilization of such entity's capital) by any amount deemed by
Issuing Bank or such Lender to be material, then Issuing Bank or such Lender may
notify Borrowers and Agent thereof.  Following receipt of such notice, Borrowers
agree to pay Issuing Bank or such Lender on demand the amount of such reduction
of return of capital as and when such reduction is determined, payable within 30
days after presentation by Issuing Bank or such Lender of a statement in the
amount and setting forth in reasonable detail Issuing Bank's or such Lender's
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be deemed true and correct absent manifest error).  In
determining such amount, Issuing Bank or such Lender may use any reasonable
averaging and attribution methods.  Failure or delay on the part of Issuing Bank
or any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of Issuing Bank's or such Lender's right to demand such
compensation; provided, that Borrowers shall not be required to compensate
Issuing Bank or a Lender pursuant to this Section for any reductions in return
incurred more than 180 days prior to the date that Issuing Bank or such Lender
notifies Borrowers of such Change in Law giving rise to such reductions and of
such Lender's intention to claim compensation therefor; provided further, that
if such claim arises by reason of the Change in Law that is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b)If Issuing Bank or any Lender requests additional or increased costs referred
to in Section 2.11(l) or Section 2.12(d)(i) or amounts under Section 2.13(a) or
sends a notice under Section 2.12(d)(ii) relative to changed circumstances (such
Issuing Bank or Lender, an "Affected Lender"), then, at the request of
Administrative Borrower, such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to
it.  Borrowers agree to pay all reasonable out-of-pocket costs and expenses
incurred by such Affected Lender in connection with any such designation or
assignment.  If, after such reasonable efforts, such Affected Lender does not so
designate a different one of its lending offices or assign its rights to another
of its offices or branches so as to eliminate Borrowers' obligation to pay any
future amounts to such Affected Lender pursuant to Section 2.11(l), Section
2.12(d)(i) or Section 2.13(a), as applicable, or to enable Borrowers to obtain
LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then due to
such Affected Lender under Section 2.11(l), Section 2.12(d)(i) or Section
2.13(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender or
prospective Lender, in each case, reasonably acceptable to Agent to purchase the
Obligations owed to such Affected Lender and such Affected Lender's commitments
hereunder (a "Replacement Lender"), and if such Replacement Lender agrees to
such purchase, such Affected Lender shall assign to the Replacement Lender its
Obligations and commitments, and upon such purchase by the Replacement Lender,
which such Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender"
(as the case may be) for purposes of this Agreement and such Affected Lender
shall cease to be "Issuing Bank" or a "Lender" (as the case may be) for purposes
of this Agreement.

-32-

--------------------------------------------------------------------------------

 

(c)Notwithstanding anything herein to the contrary, the protection of Sections
2.11(l), 2.12(d), and 2.13 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.13 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.

2.14.[Reserved].

2.15.Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.15), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.  Accordingly, each Borrower hereby waives any and all
suretyship defenses that would otherwise be available to such Borrower under
applicable law.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due, whether upon maturity,
acceleration, or otherwise, or to perform any of the Obligations in accordance
with the terms thereof, then in each such event the other Borrowers will make
such payment with respect to, or perform, such Obligations until such time as
all of the Obligations are paid in full, and without the need for demand,
protest, or any other notice or formality.

(d)The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.15(d)) or any other
circumstances whatsoever.

(e)Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement, each Borrower hereby waives presentments,
demands for performance, protests and notices, including notices of acceptance
of its joint and several liability, notice of any Revolving Loans, any portion
of the Term Loan or any Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance

-33-

--------------------------------------------------------------------------------

 

of this Agreement, notices of the existence, creation, or incurring of new or
additional Obligations or other financial accommodations or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by Agent or Lenders under or in respect of any of the Obligations, any
right to proceed against any other Borrower or any other Person, to proceed
against or exhaust any security held from any other Borrower or any other
Person, to protect, secure, perfect, or insure any security interest or Lien on
any property subject thereto or exhaust any right to take any action against any
other Borrower, any other Person, or any collateral, to pursue any other remedy
in any member of the Lender Group's or any Bank Product Provider's power
whatsoever, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement), any right to assert against any member of the
Lender Group or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which each Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider, any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Obligations or any security therefor, and any right or
defense arising by reason of any claim or defense based upon an election of
remedies by any member of the Lender Group or any Bank Product Provider
including any defense based upon an impairment or elimination of such Borrower's
rights of subrogation, reimbursement, contribution, or indemnity of such
Borrower against any other Borrower.  Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this Agreement, any and all other indulgences whatsoever by Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 2.15 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.  Each of
the Borrowers waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof.  Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall operate to toll the
statute of limitations as to each of the Borrowers.  Each of the Borrowers
waives any defense based on or arising out of any defense of any Borrower or any
other Person, other than payment of the Obligations to the extent of such
payment, based on or arising out of the disability of any Borrower or any other
Person, or the validity, legality, or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower other than payment of the

-34-

--------------------------------------------------------------------------------

 

Obligations to the extent of such payment.  Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Agent by one or more
judicial or non-judicial sales or other dispositions, whether or not every
aspect of any such sale is commercially reasonable or otherwise fails to comply
with applicable law or may exercise any other right or remedy Agent, any other
member of the Lender Group, or any Bank Product Provider may have against any
Borrower or any other Person, or any security, in each case, without affecting
or impairing in any way the liability of any of the Borrowers hereunder except
to the extent the Obligations have been paid.

(f)Each Borrower represents and warrants to Agent and Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations.  Each Borrower further represents and warrants
to Agent and Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents.  Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers' financial condition and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

(g)The provisions of this Section 2.15 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.15 will forthwith be reinstated in effect, as though such payment
had not been made.

(h)Each Borrower hereby agrees that it will not enforce any of its rights that
arise from the existence, payment, performance or enforcement of the provisions
of this Section 2.15, including rights of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent, any other member of the Lender Group, or any Bank
Product Provider against any Borrower, whether or not such claim, remedy or
right arises in equity or under contract, statute or common law, including the
right to take or receive from any Borrower, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until such time as all of
the Obligations have been paid in full in cash.  Any claim which any Borrower
may have against any other Borrower with respect to any payments to any Agent or
any member of the Lender Group hereunder or under any of the Bank Product
Agreements are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  If

-35-

--------------------------------------------------------------------------------

 

any amount shall be paid to any Borrower in violation of the immediately
preceding sentence, such amount shall be held in trust for the benefit of Agent,
for the benefit of the Lender Group and the Bank Product Providers, and shall
forthwith be paid to Agent to be credited and applied to the Obligations and all
other amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter
arising.  Notwithstanding anything to the contrary contained in this Agreement,
no Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the "Foreclosed Borrower"), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

(i)Each of the Borrowers hereby acknowledges and affirms that it understands
that to the extent the Obligations are secured by Real Property located in
California, the Borrowers shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing such Borrower's right to proceed against any other
Loan Party.  In accordance with Section 2856 of the California Civil Code or any
similar laws of any other applicable jurisdiction, each of the Borrowers hereby
waives until such time as the Obligations have been paid in full:

(i)all rights of subrogation, reimbursement, indemnification, and contribution
and any other rights and defenses that are or may become available to the
Borrowers by reason of Sections 2787 to 2855, inclusive, 2899, and 3433 of the
California Civil Code or any similar laws of any other applicable jurisdiction;

(ii)all rights and defenses that the Borrowers may have because the Obligations
are secured by Real Property located in California, meaning, among other things,
that:  (A) Agent, the other members of the Lender Group, and the Bank Product
Providers may collect from the Borrowers without first foreclosing on any real
or personal property collateral pledged by any Loan Party, and (B) if Agent, on
behalf of the Lender Group, forecloses on any Real Property Collateral pledged
by any Loan Party, (1) the amount of the Obligations may be reduced only by the
price for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Lender Group may
collect from the Loan Parties even if, by foreclosing on the Real Property
Collateral, Agent or the other members of the Lender Group have destroyed or
impaired any right the Borrowers may have to collect from any other Loan Party,
it being understood that this is an unconditional and irrevocable waiver of any
rights and defenses the Borrowers may have because the Obligations are secured
by Real Property (including, without limitation, any rights or defenses based
upon Sections 580a, 580d, or 726 of the California Code of Civil Procedure or
any similar laws of any other applicable jurisdiction); and

(iii)all rights and defenses arising out of an election of remedies by Agent,
the other members of the Lender Group, and the Bank Product Providers, even
though that election of remedies, such as a non-judicial foreclosure with
respect to security for the Obligations, has destroyed the Borrowers' rights of
subrogation and reimbursement against any other Loan Party by the operation of
Section 580d of the California Code of Civil Procedure or any similar laws of
any other applicable jurisdiction or otherwise.

-36-

--------------------------------------------------------------------------------

 

3.

CONDITIONS; TERM OF AGREEMENT.

3.1.Conditions Precedent to the Initial Extension of Credit.  The obligation of
each Lender to make the initial extensions of credit provided for hereunder is
subject to the fulfillment, to the satisfaction of Agent and each Lender, of
each of the conditions precedent set forth on Schedule 3.1 to this Agreement
(the making of such initial extensions of credit by a Lender being conclusively
deemed to be its satisfaction or waiver of the conditions precedent).

3.2.Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:

(a)the representations and warranties of each Loan Party or its Subsidiaries
contained in this Agreement or in the other Loan Documents shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such extension of credit, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date or time period, in which case such representations and warranties shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date or with respect to such earlier time period); and

(b)no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.

The conversion of a Base Rate Loan to a LIBOR Rate Loan or the continuation of a
LIBOR Rate Loan as a LIBOR Rate Loan shall not constitute the making of a new
Revolving Loan for purposes of this Section 3.2, but for the sake of clarity and
the avoidance of doubt, the parties hereto hereby acknowledge that the
availability of the LIBOR Option shall at all times be subject to the conditions
and requirements of Section 2.12.

3.3.Maturity.  The Commitments shall continue in full force and effect for a
term ending on the Maturity Date (unless terminated earlier in accordance with
the terms hereof).

3.4.Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations) immediately shall
become due and payable without notice or demand and Borrowers shall be required
to repay all of the Obligations (other than Hedge Obligations) in full.  No
termination of the obligations of the Lender Group (other than payment in full
of the Obligations and termination of the Commitments) shall relieve or
discharge any Loan Party of its duties, obligations, or covenants hereunder or
under any other Loan Document and Agent's Liens in the Collateral shall continue
to secure the Obligations and shall remain in effect until all Obligations have
been paid in full.  When all of the Obligations have been paid in full, Agent
will, at Borrowers' sole expense, execute and deliver any termination
statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are
reasonably necessary to release, as of record, Agent's Liens and all notices of
security interests and liens previously filed by Agent.

-37-

--------------------------------------------------------------------------------

 

3.5.Early Termination by Borrowers.  Borrowers have the option, at any time upon
ten Business Days prior written notice to Agent, to repay all of the Obligations
in full and terminate the Commitments.  The foregoing notwithstanding, (a)
Borrowers may rescind termination notices relative to proposed payments in full
of the Obligations with the proceeds of third party Indebtedness if the closing
for such issuance or incurrence does not happen on or before the date of the
proposed termination (in which case, a new notice shall be required to be sent
in connection with any subsequent termination), and (b) Borrowers may extend the
date of termination at any time with the consent of Agent (which consent shall
not be unreasonably withheld or delayed).

3.6.Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to make Revolving Loans (or otherwise extend credit hereunder) is
subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Schedule 3.6 to this Agreement (the failure
by Borrowers to so perform or cause to be performed such conditions subsequent
as and when required by the terms thereof (unless such date is extended, in
writing, by Agent, which Agent may do without obtaining the consent of the other
members of the Lender Group), shall constitute an Event of Default).

4.

REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

4.1.Due Organization and Qualification; Subsidiaries.

(a)Each Loan Party and each of its Subsidiaries (i) is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any state where the failure to
be so qualified could reasonably be expected to result in a Material Adverse
Effect, and (iii) has all requisite power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby.

-38-

--------------------------------------------------------------------------------

 

(b)Set forth on Schedule 4.1(b) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement) is a complete and accurate description of
(i) the authorized Equity Interests of each Loan Party (other than Model N), by
class, and (ii) the authorized Equity Interests of Model N, as of the Closing
Date, by class, and (iii) as of the Closing Date, a description of the number of
shares of each such class of authorized Equity Interests of each Loan Party that
are issued and outstanding.

(c)Set forth on Schedule 4.1(c) to this Agreement (as such Schedule may be
updated from time to time to reflect changes resulting from transactions
permitted under this Agreement), is a complete and accurate list of the Loan
Parties' direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party.  All of the
outstanding Equity Interests of each such Subsidiary has been validly issued and
is fully paid and non-assessable.

(d)Except as set forth on Schedule 4.1(d) to this Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of Model N's
(as of the Closing Date) or any of Model N's Subsidiaries' Equity Interests,
including any right of conversion or exchange under any outstanding security or
other instrument.  No Loan Party is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of its Equity
Interests or any security convertible into or exchangeable for any of its Equity
Interests.

4.2.Due Authorization; No Conflict.

(a)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b)As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

-39-

--------------------------------------------------------------------------------

 

4.3.Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4.Binding Obligations; Perfected Liens.

(a)Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

(b)Agent's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements, the recordation of the Copyright Security
Agreement, if any, and the recordation of the Mortgages, in each case, in the
appropriate filing offices), and first priority Liens, subject only to Permitted
Liens which are non-consensual Permitted Liens, permitted purchase money Liens,
or the interests of lessors under Capital Leases.

4.5.Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby.  All of such assets are
free and clear of Liens except for Permitted Liens.

4.6.Litigation.

(a)There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in liabilities of any Loan Party or any of its
Subsidiaries individually or in the aggregate in excess of $1,000,000.

-40-

--------------------------------------------------------------------------------

 

(b)Schedule 4.6(b) to this Agreement sets forth a complete and accurate
description of each of the actions, suits, or proceedings with asserted
liabilities in excess of, or that could reasonably be expected to result in
liabilities in excess of, $500,000 that, as of the Closing Date, is pending or,
to the knowledge of any Borrower, after due inquiry, threatened against a Loan
Party or any of its Subsidiaries.

4.7.Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

4.8.No Material Adverse Effect.  All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrowers to
Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since
September 30, 2017, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect.

4.9.Solvency.

(a)Each Borrower is, and the Loan Parties, taken as a whole, are Solvent.

(b)No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10.Employee Benefits.  No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan.  Except as
could not reasonably be expected to have a Material Adverse Effect, (i) each
Employee Plan complies with, and has been operated in accordance with, all
applicable laws, including ERISA and the IRC, and the terms of such Employee
Plan, (ii) no Loan Party has any liability for a fine, penalty, damage, or
excise tax with respect to an Employee Plan  and no Loan Party has received
notice from a Governmental Authority, plan administrator, or participant (or any
participant's agent) that any such fine, penalty, damage or excise tax may be
owing by such Loan Party, and (iii) each Employee Plan intended by a Loan Party
to be qualified under Section 401 of the IRC is so qualified.

4.11.Environmental Condition.  Except as set forth on Schedule 4.11 to this
Agreement, (a) to each Borrower's knowledge, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been used by a Loan Party, its
Subsidiaries, or by previous owners

-41-

--------------------------------------------------------------------------------

 

or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of any applicable Environmental Law, (b) to each Borrower's knowledge,
after due inquiry, no Loan Party's nor any of its Subsidiaries' properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c) no
Loan Party nor any of its Subsidiaries has received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor
any of its Subsidiaries nor any of their respective facilities or operations is
subject to any outstanding written order, consent decree, or settlement
agreement with any Person relating to any Environmental Law or Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

4.12.Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of any Loan Party or
its Subsidiaries) furnished by or on behalf of a Loan Party or its Subsidiaries
in writing to Agent or any Lender (including all information contained in the
Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement or the other Loan Documents, and all other such
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about the industry of any Loan Party or its Subsidiaries) hereafter furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender will be, true and accurate, in all material respects, on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided.  The Projections delivered to Agent
on March 2, 2018 represent, and as of the date on which any other Projections
are delivered to Agent, such additional Projections represent, Borrowers' good
faith estimate, on the date such Projections are delivered, of the Loan Parties'
and their Subsidiaries' future performance for the periods covered thereby based
upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Agent (it being understood that such Projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers'
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

4.13.Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the "Patriot Act").

-42-

--------------------------------------------------------------------------------

 

4.14.Indebtedness.  Set forth on Schedule 4.14 to this Agreement is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date ‎(other than
unsecured Permitted Indebtedness outstanding immediately prior to the Closing
Date with respect to any ‎one transaction or a series of related transactions in
an amount not to exceed $250,000; provided, that all ‎such Permitted
Indebtedness, in the aggregate, shall not exceed $500,000) that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15.Payment of Taxes.  Except as otherwise permitted under Section 5.5, all Tax
returns and reports of each Loan Party and its Subsidiaries required to be filed
by any of them have been timely filed or have been granted extensions of the
filing date in accordance with the laws and regulations of the respective taxing
jurisdiction, and all Taxes shown on such Tax returns to be due and payable and
all other Taxes upon a Loan Party and its Subsidiaries and upon their respective
assets, income, businesses and franchises that are due and payable have been
paid when due and payable (other than Taxes that are being actively contested in
good faith).  Each Loan Party and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all Taxes not yet due and payable.  No
Borrower knows of any proposed Tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided,
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

4.16.Margin Stock.  Neither any Loan Party nor any of its Subsidiaries owns any
Margin Stock or is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock.  No part of the proceeds of the loans made to Borrowers will
be used to purchase or carry any Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of
Governors.  Neither any Loan Party nor any of its Subsidiaries expects to
acquire any Margin Stock.

4.17.Governmental Regulation.  No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.

4.18.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  No Loan
Party or any of its Subsidiaries is in violation of any Sanctions.  No Loan
Party nor any of its Subsidiaries nor, to the knowledge of such Loan Party, any
director, officer, employee, agent or Affiliate of such Loan Party or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money

-43-

--------------------------------------------------------------------------------

 

Laundering Laws.  Each of the Loan Parties and its Subsidiaries, and to the
knowledge of each such Loan Party, each director, officer, employee, agent and
Affiliate of each such Loan Party and each such Subsidiary, is in compliance
with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

4.19.Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened against any
Loan Party or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened against any Loan Party
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in liability,
individually or in the aggregate, in excess of $1,000,000, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
in writing against any Loan Party or its Subsidiaries that could reasonably be
expected to result in liability, individually or in the aggregate, in excess of
$1,000,000, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party or its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or its Subsidiaries.  None of
any Loan Party or its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied.  The hours worked and payments made to
employees of each Loan Party and its Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable legal requirements, except
to the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  All material
payments due from any Loan Party or its Subsidiaries on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

4.20.[Reserved].

4.21.Hedge Agreements.  On each date that any Hedge Agreement is executed by any
Hedge Provider, Borrower and each other Loan Party satisfy all eligibility,
suitability and other requirements under the Commodity Exchange Act (7 U.S.C.
§ 1, et seq., as in effect from time to time) and the Commodity Futures Trading
Commission regulations.

4.22.Material Contracts.  Set forth on Schedule 4.22 to this Agreement (as such
Schedule may be updated from time to time in accordance herewith) is a
reasonably detailed description of the Material Contracts of each Loan Party and
its Subsidiaries as of the most recent date on which Administrative Borrower
provided the Compliance Certificate pursuant to Section 5.1 with respect to the
end of each of Borrowers' fiscal years; provided, however, that Borrowers may
amend Schedule 4.22 to add additional Material Contracts so long as such
amendment occurs by written notice to Agent on the date that Administrative
Borrower provides

-44-

--------------------------------------------------------------------------------

 

such Compliance Certificate.  Except for matters which, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, each Material Contract (other than those that have expired at
the end of their normal terms) (a) is in full force and effect and is binding
upon and enforceable against the applicable Loan Party or its Subsidiary and, to
each Borrower's knowledge, after due inquiry, each other Person that is a party
thereto in accordance with its terms, (b) has not been otherwise amended or
modified (other than amendments or modifications permitted by Section 6.6(b)),
and (c) is not in default due to the action or inaction of the applicable Loan
Party or its Subsidiary.

5.

AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:

5.1.Financial Statements, Reports, Certificates.  Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 to this Agreement no later than the
times specified therein, (b) agree that no Subsidiary of a Loan Party will have
a fiscal year different from that of Administrative Borrower, (c) agree to
maintain a system of accounting that enables Borrowers to produce financial
statements in accordance with GAAP, and (d) agree that they will, and will cause
each other Loan Party to, (i) keep a reporting system that shows all additions,
sales, claims, returns, and allowances with respect to their and their
Subsidiaries' sales, and (ii) maintain their billing systems and practices
(other than modifications to the tools and processes used to manage their
billing systems and practices) substantially as in effect as of the Closing Date
and shall only make material modifications thereto with prior written notice to
Agent.

5.2.[Reserved].

5.3.Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
each Loan Party will, and will cause each of its Subsidiaries to, (a) at all
times preserve and keep in full force and effect such Person's valid existence
and good standing in its jurisdiction of organization, and (b) except as could
not reasonably be expected to result in a Material Adverse Effect, good standing
with respect to all other jurisdictions in which it is qualified to do business
and any rights, franchises, permits, licenses, accreditations, authorizations,
or other approvals material to their businesses.

5.4.Maintenance of Properties.  Each Loan Party will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.

5.5.Taxes.  Each Loan Party will, and will cause each of its Subsidiaries to,
pay in full before delinquency or before the expiration of any extension period
all Taxes imposed, levied, or assessed against it, or any of its assets or in
respect of any of its income, businesses, or franchises, other than Taxes not in
excess of $100,000 outstanding at any time and other than to the extent that the
validity of such Tax is the subject of a Permitted Protest.

-45-

--------------------------------------------------------------------------------

 

5.6.Insurance.  Each Loan Party will, and will cause each of its Subsidiaries
to, at Borrowers' expense, maintain insurance respecting each of each Loan
Party's and its Subsidiaries' assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located.  All
such policies of insurance shall be with financially sound and reputable
insurance companies acceptable to Agent (it being agreed that, as of the Closing
Date, StarNet Insurance Company and Berkley National Insurance Company are
acceptable to Agent) and in such amounts as is carried generally in accordance
with sound business practice by companies in similar businesses similarly
situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent).  All property insurance policies are to be made
payable to Agent for the benefit of Agent and the Lenders, as their interests
may appear, in case of loss, pursuant to a standard lender's loss payable
endorsement with a standard non-contributory "lender" or "secured party" clause
and are to contain such other provisions as Agent may reasonably require to
fully protect the Lenders' interest in the Collateral and to any payments to be
made under such policies.  All certificates of property and general liability
insurance are to be delivered to Agent, with the lender's loss payable
endorsements in favor of Agent with respect to property insurance coverage and
additional insured endorsements in favor of Agent with respect to general
liability coverage and, in each case, shall provide for not less than 30 days
(10 days in the case of non-payment) prior written notice to Agent of the
exercise of any right of cancellation.  If any Loan Party or its Subsidiaries
fails to maintain such insurance, Agent may arrange for such insurance, but at
Borrowers' expense and without any responsibility on Agent's part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Borrowers shall give Agent prompt notice
of any loss exceeding $500,000 covered by the casualty or business interruption
insurance of any Loan Party or its Subsidiaries.  Upon the occurrence and during
the continuance of an Event of Default, Agent shall have the sole right to file
claims under any property and general liability insurance policies in respect of
the Collateral, to receive, receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.

5.7.Inspection.

(a)Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent, any Lender, and each of their respective duly authorized representatives
or agents to visit any of its properties and inspect any of its assets or books
and records, to examine and make copies of its books and records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees (provided, that an authorized representative of a
Borrower shall be allowed to be present) at such reasonable times and intervals
as Agent or any Lender, as applicable, may designate and, so long as no Default
or Event of Default has occurred and is continuing, with reasonable prior notice
to Borrowers and during regular business hours, at Borrowers' expense in
accordance with the provisions of this Agreement and subject to the limitations
set forth below in Section 5.7(c).

-46-

--------------------------------------------------------------------------------

 

(b)Each Loan Party will, and will cause each of its Subsidiaries to, permit
Agent and each of its duly authorized representatives or agents to conduct
financial examinations, appraisals or valuations at such reasonable times and
intervals as Agent may designate, at Borrowers' expense in accordance with the
provisions of this Agreement and subject to the limitations set forth below in
Section 5.7(c).

(c)So long as no Event of Default shall have occurred and be continuing during a
calendar year, Borrowers shall not be obligated to reimburse Agent for more than
1 financial examinations in such calendar year and 1 business valuations in such
calendar year, in each case.

5.8.Compliance with Laws.  Each Loan Party will, and will cause each of its
Subsidiaries to, comply with the requirements of all applicable laws, rules,
regulations, and orders of any Governmental Authority, other than laws, rules,
regulations, and orders the non-compliance with which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

5.9.Environmental.  Each Loan Party will, and will cause each of its
Subsidiaries to,

(a)Keep any property either owned or operated by any Loan Party or its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,

(b)Comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,

(c)Promptly notify Agent of any release of which any Loan Party has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by any Loan Party or its Subsidiaries and take any Remedial Actions
required to abate said release or otherwise to come into compliance, in all
material respects, with applicable Environmental Law, and

(d)Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) notice that an
Environmental Lien has been filed against any of the real or personal property
of a Loan Party or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against a
Loan Party or its Subsidiaries, and (iii) written notice of a violation,
citation, or other administrative order from a Governmental Authority.

5.10.Disclosure Updates.  Each Loan Party will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made.  The
foregoing to the contrary notwithstanding, any notification pursuant to the
foregoing provision will not cure or remedy the effect of the prior untrue
statement of a material fact or omission of any material fact nor shall any such
notification have the effect of amending or modifying this Agreement or any of
the Schedules hereto.

-47-

--------------------------------------------------------------------------------

 

5.11.Formation of Subsidiaries.  Each Loan Party will, at the time that any Loan
Party forms any direct or indirect Subsidiary (other than the formation of an
Immaterial Subsidiary), acquires any direct or indirect Subsidiary after the
Closing Date, or at any time that any Subsidiary that was an Immaterial
Subsidiary ceases to be an Immaterial Subsidiary, within 30 days of such event
(or such later date as permitted by Agent in its sole discretion) (a) cause such
Subsidiary (i) if such Subsidiary is a Domestic Subsidiary and Administrative
Borrower requests, subject to the consent of Agent, that such Domestic
Subsidiary be joined as a Borrower hereunder, to provide to Agent a Joinder to
this Agreement, and (ii) to provide to Agent a joinder to the Guaranty and
Security Agreement, in each case, together with such other security agreements
(including Mortgages with respect to any Real Property owned in fee of such new
Subsidiary with a fair market value of greater than $1,000,000), as well as
appropriate financing statements (and with respect to all property subject to a
Mortgage, fixture filings), all in form and substance reasonably satisfactory to
Agent (including being sufficient to grant Agent a first priority Lien (subject
to Permitted Liens) in and to the assets of such newly formed or acquired
Subsidiary); provided, that the Joinder, the joinder to the Guaranty and
Security Agreement, and such other security agreements shall not be required to
be provided to Agent with respect to any Subsidiary of any Loan Party that is a
CFC if providing such agreements would result in adverse tax consequences to any
Loan Party or the costs to the Loan Parties of providing such guaranty or such
security agreements are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security or guarantee afforded thereby, (b) provide, or cause the
applicable Loan Party to provide, to Agent a pledge agreement (or an addendum to
the Guaranty and Security Agreement) and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance reasonably satisfactory to
Agent; provided, that only 65% of the total outstanding voting Equity Interests
of any first tier Subsidiary of a Loan Party that is a CFC (and none of the
Equity Interests of any Subsidiary of such CFC) shall be required to be pledged
if pledging a greater amount would result in adverse tax consequences or the
costs to the Loan Parties of providing such pledge are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits to Agent and the Lenders of the security afforded thereby (which
pledge, if reasonably requested by Agent, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) provide to Agent all other
documentation, including the Governing Documents of such Subsidiary and one or
more opinions of counsel reasonably satisfactory to Agent, which, in its
opinion, is appropriate with respect to the execution and delivery of the
applicable documentation referred to above (including policies of title
insurance, flood certification documentation or other documentation with respect
to all Real Property owned in fee and subject to a mortgage).  Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

5.12.Further Assurances.  Each Loan Party will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages, deeds of trust, opinions of
counsel, and all other documents (the "Additional Documents") that Agent may
reasonably request in form and substance reasonably satisfactory to Agent, to
create, perfect, and continue perfected or to better perfect Agent's Liens in
all of the assets of each of the Loan Parties (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal) (other than any
assets expressly excluded from the Collateral (as

-48-

--------------------------------------------------------------------------------

 

defined in the Guaranty and Security Agreement) pursuant to Section 3 of the
Guaranty and Security Agreement), to create and perfect Liens in favor of Agent
in any Real Property acquired by any other Loan Party with a fair market value
in excess of $1,000,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided,
that the foregoing shall not apply to any Subsidiary of a Loan Party that is a
CFC if providing such documents would result in adverse tax consequences or the
costs to the Loan Parties of providing such documents are unreasonably excessive
(as determined by Agent in consultation with Borrowers) in relation to the
benefits to Agent and the Lenders of the security afforded thereby.  To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time not to exceed 10 Business Days (or
20 Business Days where such Additional Documents must be obtained from legal
jurisdictions outside the United States) following the request to do so, each
Borrower and each other Loan Party hereby authorizes Agent to execute any such
Additional Documents in the applicable Loan Party's name and authorizes Agent to
file such executed Additional Documents in any appropriate filing office.  In
furtherance of, and not in limitation of, the foregoing, each Loan Party shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are guaranteed by the Guarantors and are secured by
substantially all of the assets of the Loan Parties, including all of the
outstanding capital Equity Interests of each Borrower (other than Model N) and
each Subsidiary of each Borrower (in each case, other than with respect to any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement).

5.13.Lender Meetings.  Borrowers will, within 90 days after the close of each
fiscal year of Administrative Borrower, at the request of Agent or of the
Required Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, or, so long as no
Default or Event of Default shall have occurred at any time during the 12-month
period ending on the date of such meeting, by conference call) with all Lenders
who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of the
Loan Parties and their Subsidiaries and the projections presented for the
current fiscal year of Administrative Borrower.

5.14.OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.  Each
Loan Party will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  Each
of the Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.  Each of the Loan Parties shall and shall cause their
respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

5.15.Material Contracts.  Contemporaneously with the delivery of each Compliance
Certificate pursuant to Section 5.1 with respect to the end of each of
Borrowers' fiscal years, Borrowers will provide Agent with copies of (a) each
Material Contract entered into since the delivery of the previous Compliance
Certificate with respect to the end of Borrowers' fiscal year,

-49-

--------------------------------------------------------------------------------

 

and (b) each material amendment or modification of any Material Contract entered
into since the delivery of the previous Compliance Certificate with respect to
the end of Borrowers' fiscal year.

6.

NEGATIVE COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

6.1.Indebtedness.  Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, suffer to exist, guarantee, or otherwise
become or remain, directly or indirectly, liable with respect to any
Indebtedness, except for Permitted Indebtedness.

6.2.Liens.  Each Loan Party will not, and will not permit any of its
Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

6.3.Restrictions on Fundamental Changes.  Each Loan Party will not, and will not
permit any of its Subsidiaries to,

(a)Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties; provided, that
a Borrower must be the surviving entity of any such merger to which it is a
party and no merger may occur between Model N and any other Borrower unless
Model N is the surviving entity of such merger, (ii) any merger between a Loan
Party and a Subsidiary of such Loan Party that is not a Loan Party so long as
such Loan Party is the surviving entity of any such merger, and (iii) any merger
between Subsidiaries of any Loan Party that are not Loan Parties,

(b)liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party (other than any such Subsidiary the Equity
Interests of which (or any portion thereof) is subject to a Lien in favor of
Agent) so long as all of the assets of such liquidating or dissolving Subsidiary
are transferred to a Subsidiary of a Loan Party that is not liquidating or
dissolving,

(c)suspend or cease operating a substantial portion of its or their business,
except (i) as permitted pursuant to clauses (a) or (b) above, (ii) in connection
with a transaction permitted under Section 6.4 or (iii) in the ordinary course
of the business of the Loan Parties and their Subsidiaries, or  

(d)change its classification/status for U.S. federal income tax purposes.

-50-

--------------------------------------------------------------------------------

 

6.4.Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Loan Party will not, and will
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.

6.5.Nature of Business.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any change in the nature of its or their business as
described in Schedule 6.5 to this Agreement or acquire any properties or assets
that are not reasonably related to the conduct of such business activities;
provided, that the foregoing shall not prevent any Loan Party or its
Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

6.6.Prepayments and Amendments.  Each Loan Party will not, and will not permit
any of its Subsidiaries to,

(a)Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i)optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or its Subsidiaries, other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations, (C)
Permitted Intercompany Advances, or (D) other Indebtedness in an aggregate
amount not to exceed $750,000 in any one fiscal year, or

(ii)make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

(b)Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i)any agreement, instrument, document, indenture, or other writing evidencing
or concerning Permitted Indebtedness other than (A) the Obligations in
accordance with this Agreement, (B) Hedge Obligations, (C) Permitted
Intercompany Advances, (D) Indebtedness permitted under clauses (c), (g), (h),
(j), (k), and (q) of the definition of Permitted Indebtedness or (E) in each
case if the effect thereof, either individually or in the aggregate, could not
reasonably be expected to be adverse to the interests of the Lenders,
Indebtedness permitted under clauses (b), (e), (i), (o), (t), and (v) of the
definition of Permitted Indebtedness,

(ii)the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders, or

(iii)any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

-51-

--------------------------------------------------------------------------------

 

6.7.Restricted Payments.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, make any Restricted Payment; provided, that so long as it
is permitted by law,

(a)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions or repurchases of Equity Interests of Administrative
Borrower held by such Persons; provided, that the aggregate amount of such
redemptions made by Administrative Borrower during the term of this Agreement
plus the amount of Indebtedness outstanding under clause (l) of the definition
of Permitted Indebtedness, does not exceed $500,000 in the aggregate,

(b)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Administrative Borrower may make
distributions to former employees, officers, or directors of Administrative
Borrower (or any spouses, ex-spouses, or estates of any of the foregoing),
solely in the form of forgiveness of Indebtedness of such Persons owing to
Administrative Borrower on account of repurchases of the Equity Interests of
Administrative Borrower held by such Persons; provided that such Indebtedness
was incurred by such Persons solely to acquire Equity Interests of
Administrative Borrower,

(c)any Subsidiary of a Loan Party may make Restricted Payments to any holder of
its Equity Interests that is a Loan Party,

(d)any Loan Party may declare and make dividends payable solely in the common
stock of such Loan Party;

(e)(i) any Loan Party may make non-cash repurchases of Equity Interests deemed
to occur upon exercise of stock options or warrants if such repurchased Equity
Interests represent a portion of the exercise price of such option or warrant,
and (ii) repurchases of Equity Interests deemed to occur upon the withholding of
a portion of the Equity Interest granted or awarded to current or former
officer, director, employee or consultant to pay for the taxes payable by such
Person upon such grant or award (or upon vesting thereof);

(f)any Loan Party may deliver Qualified Equity Interests upon conversion of any
convertible Indebtedness having been issued by the Borrower; provided that such
Indebtedness is otherwise permitted pursuant to Section 6.1; and

(g)so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, any Loan Party or Subsidiary may make
other Restricted Payments in an aggregate amount not to exceed $1,000,000 during
the term of this Agreement.

6.8.Accounting Methods.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

6.9.Investments.  Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, make or acquire any Investment or incur
any liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments.

-52-

--------------------------------------------------------------------------------

 

6.10.Transactions with Affiliates.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into or permit
to exist any transaction with any Affiliate of any Loan Party or any of its
Subsidiaries except for:

(a)transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between such Loan Party or its Subsidiaries, on the one hand,
and any Affiliate of such Loan Party or its Subsidiaries, on the other hand, so
long as such transactions (i) are fully disclosed to Agent prior to the
consummation thereof, if they involve one or more payments by such Loan Party or
its Subsidiaries in excess of $750,000 for any single transaction or series of
related transactions, and (ii) are no less favorable, taken as a whole, to such
Loan Party or its Subsidiaries, as applicable, than would be obtained in an
arm's length transaction with a non-Affiliate,

(b)any indemnity provided for the benefit of directors (or comparable managers)
of a Loan Party or one of its Subsidiaries so long as it has been approved by
such Loan Party's or such Subsidiary's Board of Directors (or comparable
governing body) in accordance with applicable law,

(c)the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of a Loan Party or
one of its Subsidiaries in the ordinary course of business and consistent with
industry practice so long as it has been approved by such Loan Party's or such
Subsidiary's Board of Directors (or comparable governing body) in accordance
with applicable law,

(d)(i) transactions solely among the Loan Parties, and (ii) transactions solely
among Subsidiaries of Loan Parties that are not Loan Parties, and

(e)transactions permitted by Section 6.3, Section 6.7, or Section 6.9.

6.11.Use of Proceeds.  Each Loan Party will not, and will not permit any of its
Subsidiaries to use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Flow of Funds Agreement, and (b) thereafter, consistent with
the terms and conditions hereof, for their lawful and permitted purposes;
provided, that (x) no part of the proceeds of the Loans made to Borrowers will
be used to purchase or carry any such Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any such Margin Stock or for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors, (y) no part of the proceeds of any Loan or Letter of Credit will be
used, directly or indirectly, to make any payments to a Sanctioned Entity or a
Sanctioned Person, to fund any investments, loans or contributions in, or
otherwise make such proceeds available to, a Sanctioned Entity or a Sanctioned
Person, to fund any operations, activities or business of a Sanctioned Entity or
a Sanctioned Person, or in any other manner that would result in a violation of
Sanctions by any Person, and (z) that no part of the proceeds of any Loan or
Letter of Credit will be used, directly or indirectly, in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any Sanctions,
the Anti-Corruption Laws or Anti-Money Laundering Laws.

-53-

--------------------------------------------------------------------------------

 

6.12.Limitation on Issuance of Equity Interests.  Each Loan Party will not, and
will not permit any of its Subsidiaries to, issue or sell any of its Equity
Interests (other than the issuance or sale of Qualified Equity Interests by
Model N, and the issuance of Qualified Equity Interests by a Loan Party or
Subsidiary of a Loan Party to another Loan Party or, in the case of a Foreign
Subsidiary whose Equity Interests are not directly owned by a Loan Party, to the
applicable Subsidiary that is its direct parent).

7.

FINANCIAL COVENANTS.

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations, Borrowers will:

(a)Liquidity.  Maintain Liquidity of at least $15,000,000 at all times from and
after the Closing Date.

(b)Leverage Ratio.  Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than 3.50 to 1.00 for each 4 fiscal quarter period ending on the
first day of a Leverage Covenant Testing Period and the last day of each fiscal
quarter occurring until the end of the Leverage Covenant Testing Period
(including the last day thereof).

(c)Minimum SAAS and Maintenance Fee Revenues.  At all times prior to October 1,
2019 and at any time a Leverage Covenant Testing Period is not in effect,
maintain SAAS and Maintenance Fee Revenues, measured on a quarter-end basis, of
at least the required amount set forth in the following table for the applicable
period set forth opposite thereto:  

Applicable Amount

Applicable Period

$69,740,000

12 months ending June 30, 2018

$72,050,000

12 months ending September 30, 2018

$75,000,000

12 months ending December 31, 2018

$77,510,000

12 months ending March 31, 2019

$80,110,000

12 months ending June 30, 2019

$82,880,000

12 months ending September 30, 2019

$85,840,000

12 months ending December 31, 2019

$88,940,000

12 months ending March 31, 2020

$90,000,000

12 months ending June 30, 2020 and the 12 months ending each September 30,
December 31, March 31 and June 30 thereafter

 

-54-

--------------------------------------------------------------------------------

 

8.

EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:

8.1.Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, or (c) any amount payable to
Issuing Bank in reimbursement of any drawing under a Letter of Credit;

8.2.Covenants.  If any Loan Party or any of its Subsidiaries:

(a)fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.6, 5.1, 5.3 (solely if any Borrower is not in good standing in
its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower refuses to
allow Agent or its representatives or agents to visit any Borrower's properties,
inspect its assets or books or records, examine and make copies of its books and
records, or discuss Borrowers' affairs, finances, and accounts with officers and
employees of any Borrower), 5.10, 5.11, 5.13, or 5.14 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement, or
(iv) Section 7 of the Guaranty and Security Agreement;

(b)fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 10 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or

(c)fails to perform or observe any covenant or other agreement contained in this
Agreement, or in any of the other Loan Documents, in each case, other than any
such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;

8.3.Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $500,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

-55-

--------------------------------------------------------------------------------

 

8.4.Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;

8.5.Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur:  (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;

8.6.Default Under Other Agreements.  If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $250,000 or more;

8.7.Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;

8.8.Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement) or if any Guarantor repudiates or revokes or purports to repudiate or
revoke any such guaranty;

8.9.Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement, or (b) as the result of an action or failure to act on the
part of Agent;

8.10.Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

-56-

--------------------------------------------------------------------------------

 

8.11.Change of Control.  A Change of Control shall occur, whether directly or
indirectly.

9.

RIGHTS AND REMEDIES.

9.1.Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall, in addition to any other rights or remedies provided for hereunder or
under any other Loan Document or by applicable law, do any one or more of the
following:

(a)by written notice to Borrowers, (i) declare the principal of, and any and all
accrued and unpaid interest and fees in respect of, the Loans and all other
Obligations (other than the Bank Product Obligations), whether evidenced by this
Agreement or by any of the other Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable and
Borrowers shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or further notice or other requirements of any
kind, all of which are hereby expressly waived by each Borrower, and (ii) direct
Borrowers to provide (and Borrowers agree that upon receipt of such notice
Borrowers will provide) Letter of Credit Collateralization to Agent to be held
as security for Borrowers' reimbursement obligations for drawings that may
subsequently occur under issued and outstanding Letters of Credit;

(b)by written notice to Borrowers, declare the Commitments terminated, whereupon
the Commitments shall immediately be terminated together with (i) any obligation
of any Revolving Lender to make Revolving Loans, (ii) the obligation of the
Swing Lender to make Swing Loans, and (iii) the obligation of Issuing Bank to
issue Letters of Credit; and

(c)exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit, and
(2) Bank Product Collateralization to be held as security for Borrowers' or
their Subsidiaries' obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

-57-

--------------------------------------------------------------------------------

 

9.2.Remedies Cumulative.  The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Default or Event of Default shall be
deemed a continuing waiver.  No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it.

10.

WAIVERS; INDEMNIFICATION.

10.1.Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.

10.2.The Lender Group's Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

10.3.Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, Issuing Bank, and each
Participant (each, an "Indemnified Person") harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys' fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Loan Parties'
and their Subsidiaries' compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts or
omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to
primarily non-

-58-

--------------------------------------------------------------------------------

 

Tax claims), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Loan Party or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Loan Party or any of its Subsidiaries (each and all
of the foregoing, the "Indemnified Liabilities").  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

-59-

--------------------------------------------------------------------------------

 

11.

NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

If to any Loan Party:

c/o Administrative Borrower
777 Mariners Island Boulevard, Suite 300
San Mateo, California  94404
Attn:  Chief Financial Officer
Fax No. (650) 610-4699

 

 

with copies to:

FENWICK & WEST LLP
801 California Street
Mountain View, California  94041
Attn: David Michaels, Esq.
Fax No. (650) 938-5200

 

 

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn:  Technology Finance Manager
Fax No. (310) 453-7413

 

 

with copies to:

GOLDBERG KOHN LTD
55 East Monroe Street, Suite 3300
Chicago, Illinois  60603
Attn:  Maria T. McGuire, Esq.
Fax No.:  (312) 863-7442

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).

-60-

--------------------------------------------------------------------------------

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a)THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY
PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN
DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF,
THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF CALIFORNIA.

(b)THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA; PROVIDED, THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING
SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM
NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 12(b).

(c)TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A
JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
"CLAIM").  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

(d)EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES AND THE STATE OF CALIFORNIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT

-61-

--------------------------------------------------------------------------------

 

OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e)NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.

(f)IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i)WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii)THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING:  (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

-62-

--------------------------------------------------------------------------------

 

(iii)UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE.  IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B).  THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW.  PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv)EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL DETERMINE
THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING THE TIME AND
PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL OTHER
QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING.  ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT.  THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE'S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v)THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES.  THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi)THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW.  THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT.  THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW.  THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE'S DECISION SHALL BE ENTERED BY THE COURT AS A JUDGMENT IN THE SAME
MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT.  THE FINAL JUDGMENT OR
ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE REFEREE SHALL BE
FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

-63-

--------------------------------------------------------------------------------

 

(vii)THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY.  AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS.

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1.Assignments and Participations.

(a)(i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees so long as such prospective assignee is an Eligible Transferee
(each, an "Assignee"), with the prior written consent (such consent not be
unreasonably withheld or delayed) of:

(A)Borrowers; provided, that no consent of Borrowers shall be required (1) if a
Default or Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender; provided further, that Borrowers shall be deemed
to have consented to a proposed assignment unless they object thereto by written
notice to Agent within 5 Business Days after having received notice thereof; and

(B)Agent, Swing Lender, and Issuing Bank.

(ii)Assignments shall be subject to the following additional conditions:

(A)no assignment may be made (i) long as no Specified Event of Default has
occurred and is continuing, to a Competitor, or (ii)  to a natural person,

(B)no assignment may be made to a Loan Party, an Affiliate of a Loan Party,

(C)the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

(D)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,

-64-

--------------------------------------------------------------------------------

 

(E)the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

(F)unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent's separate account, a processing fee in the amount of $3,500, and

(G)the assignee, if it is not a Lender, shall deliver to Agent an Administrative
Questionnaire in a form approved by Agent (the "Administrative Questionnaire").

(b)From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender's obligations
under Section 15 and Section 17.9(a).

(c)By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such

-65-

--------------------------------------------------------------------------------

 

Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

(d)Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

(e)Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant") participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a "Lender" hereunder or under the other Loan
Documents and the Originating Lender's obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrowers, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender's rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

-66-

--------------------------------------------------------------------------------

 

(f)In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to any Loan Party and its Subsidiaries and
their respective businesses.

(g)Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement to secure obligations of such Lender,
including any pledge in favor of any Federal Reserve Bank in accordance with
Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a "Registered Loan").  Other than in connection with an assignment by a Lender
of all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the registered
note, if any evidencing the same), Borrowers shall treat the Person in whose
name such Registered Loan (and the registered note, if any, evidencing the same)
is registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of all or any portion of its Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrowers, shall maintain a register comparable to the Register.  The parties
hereto intend that the Register and any other register set forth in this Section
13.1 are maintained such that the Loans are in "registered form" for the
purposes of the IRC.

(i)In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register").  A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by

-67-

--------------------------------------------------------------------------------

 

registration of such participation on the Participant Register (and each
registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.  No Lender shall have any obligation to disclose all or any portion of
the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in "registered
form" for the purpose of the IRC, including under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(j)Agent shall make a copy of the Register (and each Lender shall make a copy of
its Participant Register to the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.

13.2.Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release any
Borrower from its Obligations.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.

14.

AMENDMENTS; WAIVERS.

14.1.Amendments and Waivers.

(a)No amendment, waiver or other modification of any provision of this Agreement
or any other Loan Document (other than the Fee Letter), and no consent with
respect to any departure by any Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

(i)increase the amount of or extend the expiration date of any Commitment of any
Lender or amend, modify, or eliminate the last sentence of Section 2.4(c)(i),

-68-

--------------------------------------------------------------------------------

 

(ii)postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii)reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or a reduction of fees
for purposes of this clause (iii)),

(iv)amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v)amend, modify, or eliminate Section 3.1 or 3.2,

(vi)amend, modify, or eliminate Section 15.11,

(vii)other than as permitted by Section 15.11, release or contractually
subordinate Agent's Lien in and to any of the Collateral,

(viii)amend, modify, or eliminate the definitions of "Required Lenders",
"Required Revolving Lenders", or "Pro Rata Share",

(ix)other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,

(x)amend, modify, or eliminate any of the provisions of Section 2.4(b)(i), (ii)
or (iii), or

(xi)amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Loan Parties,
or Affiliates of a Loan Party;

(b)No amendment, waiver, modification, or consent shall amend, modify, waive, or
eliminate,

(i)the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),

(ii)any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;

-69-

--------------------------------------------------------------------------------

 

(c)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;

(d)No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and

(e)Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.

14.2.Replacement of Certain Lenders.

(a)If (i) any action to be taken by the Lender Group or Agent hereunder requires
the consent, authorization, or agreement of all Lenders or all Lenders affected
thereby and if such action has received the consent, authorization, or agreement
of the Required Lenders but not of all Lenders or all Lenders affected thereby,
or (ii) any Lender makes a claim for compensation under Section 16 or for
payment pursuant to Section 2.13, then Borrowers or Agent, upon at least 5
Business Days prior irrevocable notice, may permanently replace any Lender that
failed to give its consent, authorization, or agreement (a "Non-Consenting
Lender") or any Lender that made a claim for compensation (a "Tax Lender") with
one or more Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as
applicable, shall have no right to refuse to be replaced hereunder.  Such notice
to replace the Non-Consenting Lender or Tax Lender, as applicable, shall specify
an effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

(b)Prior to the effective date of such replacement, the Non-Consenting Lender or
Tax Lender, as applicable, and each Replacement Lender shall execute and deliver
an Assignment and Acceptance, subject only to the Non-Consenting Lender or Tax
Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, (ii) an assumption of its Pro Rata Share of participations in
the Letters of Credit, and (iii) Funding Losses).  If the Non-Consenting Lender
or Tax Lender, as applicable, shall refuse or fail to execute and deliver any
such Assignment and Acceptance prior to the effective date of such replacement,
Agent may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting

-70-

--------------------------------------------------------------------------------

 

Lender or Tax Lender, as applicable, and irrespective of whether Agent executes
and delivers such Assignment and Acceptance, the Non-Consenting Lender or Tax
Lender, as applicable, shall be deemed to have executed and delivered such
Assignment and Acceptance.  The replacement of any Non-Consenting Lender or Tax
Lender, as applicable, shall be made in accordance with the terms of Section
13.1.  Until such time as one or more Replacement Lenders shall have acquired
all of the Obligations, the Commitments, and the other rights and obligations of
the Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender's or Tax Lender's, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

14.3.No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Borrowers of any
provision of this Agreement.  Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

15.

AGENT; THE LENDER GROUP.

15.1.Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term "agent" in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  

-71-

--------------------------------------------------------------------------------

 

Except as expressly otherwise provided in this Agreement, Agent shall have and
may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions that Agent expressly is entitled to take or assert under or pursuant to
this Agreement and the other Loan Documents.  Without limiting the generality of
the foregoing, or of any other provision of the Loan Documents that provides
rights or powers to Agent, Lenders agree that Agent shall have the right to
exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
payments and proceeds of Collateral, and related matters, (b) execute or file
any and all financing or similar statements or notices, amendments, renewals,
supplements, documents, instruments, proofs of claim, notices and other written
agreements with respect to the Loan Documents, or to take any other action with
respect to any Collateral or Loan Documents which may be necessary to perfect,
and maintain perfected, the security interests and Liens upon Collateral
pursuant to the Loan Documents, (c) make Revolving Loans, for itself or on
behalf of Lenders, as provided in the Loan Documents, (d) exclusively receive,
apply, and distribute payments and proceeds of the Collateral as provided in the
Loan Documents, (e) open and maintain such bank accounts and cash management
arrangements as Agent deems necessary and appropriate in accordance with the
Loan Documents for the foregoing purposes, (f) perform, exercise, and enforce
any and all other rights and remedies of the Lender Group with respect to any
Loan Party or its Subsidiaries, the Obligations, the Collateral, or otherwise
related to any of same as provided in the Loan Documents, and (g) incur and pay
such Lender Group Expenses as Agent may deem necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to the Loan
Documents.

15.2.Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

15.3.Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by any
Loan Party or any of its Subsidiaries or Affiliates, or any officer or director
thereof, contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the books and records or properties of any Loan Party or its
Subsidiaries.  No Agent-Related Person shall have any liability to any Lender,
and Loan Party or any of their respective Affiliates if any request for a Loan,
Letter of Credit or other extension of

-72-

--------------------------------------------------------------------------------

 

credit was not authorized by the applicable Borrower.  Agent shall not be
required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
applicable law or regulation.

15.4.Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

15.5.Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default."  Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge.  If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default.  Each Lender shall be solely responsible for giving any
notices to its Participants, if any.  Subject to Section 15.4, Agent shall take
such action with respect to such Default or Event of Default as may be requested
by the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

15.6.Credit Decision.  Each Lender (and Bank Product Provider) acknowledges that
none of the Agent-Related Persons has made any representation or warranty to it,
and that no act by Agent hereinafter taken, including any review of the affairs
of any Loan Party and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations,

-73-

--------------------------------------------------------------------------------

 

property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document, and all applicable bank regulatory
laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to Borrowers.  Each Lender
also represents (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to represent) that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of each Borrower or
any other Person party to a Loan Document.  Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender (or
Bank Product Provider) with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

15.7.Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys' fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrowers are obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise.  Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders (or Bank Product Providers).  In the event Agent is not reimbursed for
such costs and expenses by the Loan Parties and their Subsidiaries, each Lender
hereby agrees that it is and shall be obligated to pay to Agent such Lender's
ratable thereof.  Whether or not the transactions contemplated hereby are
consummated, each of the Lenders, on a ratable basis, shall indemnify and defend
the Agent-Related Persons (to the extent not reimbursed by or on behalf of
Borrowers and without limiting the obligation of Borrowers to do so) from and
against any and all Indemnified Liabilities; provided, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make a Revolving Loan or other extension of
credit hereunder.  Without limitation of the foregoing, each Lender shall
reimburse Agent upon demand for such Lender's ratable share of any costs or out
of pocket expenses (including attorneys, accountants,

-74-

--------------------------------------------------------------------------------

 

advisors, and consultants fees and expenses) incurred by Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment, or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement or any other Loan Document to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers.  The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

15.8.Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with any Loan Party and its Subsidiaries and Affiliates and any other Person
party to any Loan Document as though Wells Fargo were not Agent hereunder, and,
in each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding a Loan Party or its Affiliates or any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Loan Party or such other Person and that prohibit
the disclosure of such information to the Lenders (or Bank Product Providers),
and the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to
them.  The terms "Lender" and "Lenders" include Wells Fargo in its individual
capacity.

-75-

--------------------------------------------------------------------------------

 

15.9.Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by Borrowers or a Default or Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers.  If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent's resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent.  If Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

15.10.Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with any Loan Party and its Subsidiaries and Affiliates and any other
Person party to any Loan Documents as though such Lender were not a Lender
hereunder without notice to or consent of the other members of the Lender Group
(or the Bank Product Providers).  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities, such
Lender and its respective Affiliates may receive information regarding a Loan
Party or its Affiliates or any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of such Loan Party or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge (and by entering into a Bank Product Agreement, each
Bank Product Provider shall be deemed to acknowledge) that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

-76-

--------------------------------------------------------------------------------

 

15.11.Collateral Matters.

(a)The Lenders hereby irrevocably authorize (and by entering into a Bank Product
Agreement, each Bank Product Provider shall be deemed to authorize) Agent to
release any Lien on any Collateral (and Agent's execution of any agreement to
evidence such release) (i) upon the termination of the Commitments and payment
and satisfaction in full by the Loan Parties and their Subsidiaries of all of
the Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Borrowers
certify to Agent that the sale or disposition is permitted under Section 6.4
(and Agent may rely conclusively on any such certificate, without further
inquiry), (iii) constituting property in which no Loan Party or any of its
Subsidiaries owned any interest at the time Agent's Lien was granted nor at any
time thereafter, (iv) constituting property leased or licensed to a Loan Party
or its Subsidiaries under a lease or license that has expired or is terminated
in a transaction permitted under this Agreement, or (v) in connection with a
credit bid or purchase authorized under this Section 15.11.  The Loan Parties
and the Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent, based upon the instruction of the Required Lenders, to (a) consent to the
sale of, credit bid, or purchase (either directly or indirectly through one or
more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy.  In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration; provided, that Bank Product Obligations not entitled to the
application set forth in Section 2.4(b)(iii)(J) shall not be entitled to be, and
shall not be, credit bid, or used in the calculation of the ratable interest of
the Lenders and Bank Product Providers in the Obligations which are credit
bid.  Except as provided above, Agent will not execute and deliver a release of
any Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the

-77-

--------------------------------------------------------------------------------

 

Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent's opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate (by contract or otherwise) any Lien granted to or held by Agent on
any property under any Loan Document (a) to the holder of any Permitted Lien on
such property if such Permitted Lien secures purchase money Indebtedness
(including Capitalized Lease Obligations) which constitute Permitted
Indebtedness and (b) to the extent Agent has the authority under this Section
15.11 to release its Lien on such property.

(b)Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by a Loan Party or any of its Subsidiaries or is cared for, protected, or
insured or has been encumbered, (ii) to verify or assure that Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, (iii) to impose, maintain,
increase, reduce, implement, or eliminate any particular reserve hereunder or to
determine whether the amount of any reserve is appropriate or not, or (iv) to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent's own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender (or Bank Product Provider) as to any of the foregoing,
except as otherwise expressly provided herein.

15.12.Restrictions on Actions by Lenders; Sharing of Payments.

(a)Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to any Loan Party or its Subsidiaries or any
deposit accounts of any Loan Party or its Subsidiaries now or hereafter
maintained with such Lender.  Each of the Lenders further agrees that it shall
not, unless specifically requested to do so in writing by Agent, take or cause
to be taken any action, including, the commencement of any legal or equitable
proceedings to enforce any Loan Document against any Borrower or any Guarantor
or to foreclose any Lien on, or otherwise enforce any security interest in, any
of the Collateral.

-78-

--------------------------------------------------------------------------------

 

(b)If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13.Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.

15.14.Payments by Agent to the Lenders.  All payments to be made by Agent to the
Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

15.15.Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

15.16.Financial Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information.  By becoming a party to this Agreement, each
Lender:

(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each financial examination report respecting any
Loan Party or its Subsidiaries (each, a "Report") prepared by or at the request
of Agent, and Agent shall so furnish each Lender with such Reports,

-79-

--------------------------------------------------------------------------------

 

(b)expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any financial
examination will inspect only specific information regarding the Loan Parties
and their Subsidiaries and will rely significantly upon Borrowers' and their
Subsidiaries' books and records, as well as on representations of Borrowers'
personnel,

(d)agrees to keep all Reports and other material, non-public information
regarding the Loan Parties and their Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 17.9, and

(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(f)In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

15.17.Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of,

-80-

--------------------------------------------------------------------------------

 

the business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  Except as provided in Section 15.7, no member of the
Lender Group shall have any liability for the acts of any other member of the
Lender Group.  No Lender shall be responsible to any Borrower or any other
Person for any failure by any other Lender (or Bank Product Provider) to fulfill
its obligations to make credit available hereunder, nor to advance for such
Lender (or Bank Product Provider) or on its behalf, nor to take any other action
on behalf of such Lender (or Bank Product Provider) hereunder or in connection
with the financing contemplated herein.

16.

WITHHOLDING TAXES.

16.1.Payments.  All payments made by any Loan Party under any Loan Document will
be made free and clear of, and without deduction or withholding for, any Taxes,
except as otherwise required by applicable law, and in the event any deduction
or withholding of Taxes is required, the applicable Loan Party shall make the
requisite withholding, promptly pay over to the applicable Governmental
Authority the withheld tax, and furnish to Agent as promptly as possible after
the date the payment of any such Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by the Loan Parties.  
Furthermore, if any such Tax is an Indemnified Taxes or an Indemnified Tax is so
levied or imposed, the Loan Parties agree to pay the full amount of such
Indemnified Taxes and such additional amounts as may be necessary so that every
payment of all amounts due under this Agreement, any note, or Loan Document,
including any amount paid pursuant to this Section 16.1 after withholding or
deduction for or on account of any Indemnified Taxes, will not be less than the
amount provided for herein.  The Loan Parties will promptly pay any Other Taxes
or reimburse Agent for such Other Taxes upon Agent's demand.  The Loan Parties
shall jointly and severally indemnify each Indemnified Person (as defined in
Section 10.3) (collectively a "Tax Indemnitee") for the full amount of
Indemnified Taxes arising in connection with this Agreement or any other Loan
Document or breach thereof by any Loan Party (including, without limitation, any
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 16) imposed on, or paid by, such Tax Indemnitee and all
reasonable costs and expenses related thereto (including fees and disbursements
of attorneys and other tax professionals), as and when they are incurred and
irrespective of whether suit is brought, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority (other than Indemnified Taxes and additional amounts that a court of
competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Tax Indemnitee).  The obligations of
the Loan Parties under this Section 16 shall survive the termination of this
Agreement, the resignation and replacement of the Agent, and the repayment of
the Obligations.

16.2.Exemptions.

(a)If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) and the Administrative Borrower on
behalf of all Borrowers one of the following before receiving its first payment
under this Agreement:

-81-

--------------------------------------------------------------------------------

 

(i)if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Administrative Borrower (within the meaning of Section
871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation related to
Borrowers within the meaning of Section 864(d)(4) of the IRC, and (B) a properly
completed and executed IRS Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with
proper attachments, as applicable);

(ii)if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

(iii)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(iv)if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W‑8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
or

(v)a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(b)Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(c)If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent and Borrowers, to deliver to Agent and
Administrative Borrower (or, in the case of a Participant, to the Lender
granting the participation only) any such form or forms, as may be required
under the laws of such jurisdiction as a condition to exemption from, or
reduction of, foreign withholding or backup withholding tax before receiving its
first payment under this Agreement, but only if such Lender or such Participant
is legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender's reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender (or its Affiliates); provided, further, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to

-82-

--------------------------------------------------------------------------------

 

be confidential (including without limitation, its tax returns).  Each Lender
and each Participant shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower (or, in the case of a Participant, to
the Lender granting the participation only) of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

(d)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent and Administrative Borrower (or, in the case of a sale of a
participation interest, to the Lender granting the participation only) of the
percentage amount in which it is no longer the beneficial owner of Obligations
of Borrowers to such Lender or Participant.  To the extent of such percentage
amount, Agent and Administrative Borrower will treat such Lender's or such
Participant's documentation provided pursuant to Section 16.2(a) or 16.2(c) as
no longer valid.  With respect to such percentage amount, such Participant or
Assignee may provide new documentation, pursuant to Section 16.2(a) or 16.2(c),
if applicable.  Borrowers agree that each Participant shall be entitled to the
benefits of this Section 16 with respect to its participation in any portion of
the Commitments and the Obligations so long as such Participant complies with
the obligations set forth in this Section 16 with respect thereto.

(e)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable due diligence and reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) at the time or times
prescribed by law and at such time or times reasonably requested by Agent (or,
in the case of a Participant, the Lender granting the participation) such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the IRC) and such additional documentation reasonably
requested by Agent (or, in the case of a Participant, the Lender granting the
participation) as may be necessary for Agent or Borrowers to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (e), "FATCA"
shall include any amendments made to FATCA after the date of this Agreement.

16.3.Reductions.

(a)If a Lender or a Participant is subject to an applicable withholding tax,
Agent (or, in the case of a Participant, the Lender granting the participation)
may withhold from any payment to such Lender or such Participant an amount
equivalent to the applicable withholding tax.  If the forms or other
documentation required by Section 16.2(a) or 16.2(c) are not delivered to Agent
(or, in the case of a Participant, to the Lender granting the participation),
then Agent (or, in the case of a Participant, to the Lender granting the
participation) may withhold from any payment to such Lender or such Participant
not providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

-83-

--------------------------------------------------------------------------------

 

(b)If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

16.4.Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which the Loan Parties have
paid additional amounts pursuant to this Section 16, so long as no Default or
Event of Default has occurred and is continuing, it shall pay over such refund
to the Administrative Borrower on behalf of the Loan Parties (but only to the
extent of payments made, or additional amounts paid, by the Loan Parties under
this Section 16 with respect to Indemnified Taxes giving rise to such a refund),
net of all reasonable out-of-pocket expenses of Agent or such Lender and without
interest (other than any interest paid by the applicable Governmental Authority
with respect to such a refund); provided, that the Loan Parties, upon the
request of Agent or such Lender, agrees to repay the amount paid over to the
Loan Parties (plus any penalties, interest or other charges, imposed by the
applicable Governmental Authority, other than such penalties, interest or other
charges imposed as a result of the willful misconduct or gross negligence of
Agent or Lender hereunder as finally determined by a court of competent
jurisdiction) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything in this Agreement to the contrary, this Section 16 shall not be
construed to require Agent or any Lender to make available its tax returns (or
any other information which it deems confidential) to Loan Parties or any other
Person or require Agent or any Lender to pay any amount to an indemnifying party
pursuant to Section 16.4, the payment of which would place Agent or such Lender
(or their Affiliates) in a less favorable net after-Tax position than such
Person would have been in if the Tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

17.

GENERAL PROVISIONS.

17.1.Effectiveness.  This Agreement shall be binding and deemed effective when
executed by each Borrower, Agent, and each Lender whose signature is provided
for on the signature pages hereof.

-84-

--------------------------------------------------------------------------------

 

17.2.Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3.Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or any Borrower, whether
under any rule of construction or otherwise.  On the contrary, this Agreement
has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly
the purposes and intentions of all parties hereto.

17.4.Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5.Bank Product Providers.  Each Bank Product Provider in its capacity as such
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein.  In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so.  Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product
Provider.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.

-85-

--------------------------------------------------------------------------------

 

17.6.Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.

17.7.Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

17.8.Revival and Reinstatement of Obligations; Certain Waivers.

(a)If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds of Collateral) previously paid or transferred to such
member of the Lender Group or such Bank Product Provider in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document or any Bank Product Agreement, because the
payment, transfer, or the incurrence of the obligation so satisfied is asserted
or declared to be void, voidable, or otherwise recoverable under any law
relating to creditors' rights, including provisions of the Bankruptcy Code
relating to fraudulent transfers, preferences, or other voidable or recoverable
obligations or transfers (each, a "Voidable Transfer"), or because such member
of the Lender Group or Bank Product Provider elects to do so on the reasonable
advice of its counsel in connection with a claim that the payment, transfer, or
incurrence is or may be a Voidable Transfer, then, as to any such Voidable
Transfer, or the amount thereof that such member of the Lender Group or Bank
Product Provider elects to repay, restore, or return (including pursuant to a
settlement of any claim in respect thereof), and as to all reasonable costs,
expenses, and attorneys' fees of such member of the Lender Group or Bank Product
Provider related thereto, (i) the liability of the Loan Parties with respect to
the amount or property paid, refunded, restored, or returned will automatically
and immediately be revived, reinstated, and restored and will exist and
(ii) Agent's Liens securing such liability shall be effective, revived, and
remain in full force and effect, in each case, as fully as if such Voidable
Transfer had never been made.  If, prior to any of the foregoing, (A) Agent's
Liens shall have been released or terminated or (B) any provision of this
Agreement shall have been terminated or cancelled, Agent's Liens, or such
provision of this Agreement, shall be reinstated in full force and effect and
such prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligation of any Loan Party
in respect of such liability or any Collateral securing such liability.  This
provision shall survive the termination of this Agreement and the repayment in
full of the Obligations.

-86-

--------------------------------------------------------------------------------

 

(b)Anything to the contrary contained herein notwithstanding, if Agent or any
Lender accepts a guaranty of only a portion of the Obligations pursuant to any
guaranty, each Borrower hereby waives its right under Section 2822(a) of the
California Civil Code or any similar laws of any other applicable jurisdiction
to designate the portion of the Obligations satisfied by the applicable
guarantor's partial payment.

17.9.Confidentiality.

(a)Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans ("Confidential Information") shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except:
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), "Lender Group
Representatives") on a "need to know" basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers), provided that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other

-87-

--------------------------------------------------------------------------------

 

Loan Documents; provided, that, prior to any disclosure to any Person (other
than any Loan Party, Agent, any Lender, any of their respective Affiliates, or
their respective counsel) under this clause (ix) with respect to litigation
involving any Person (other than any Borrower, Agent, any Lender, any of their
respective Affiliates, or their respective counsel), the disclosing party agrees
to provide Borrowers with prior written notice thereof, and (x) in connection
with, and to the extent reasonably necessary for, the exercise of any secured
creditor remedy under this Agreement or under any other Loan Document.

(b)Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Agent.

(c)Each Loan Party agrees that Agent may make Borrower Materials available to
the Lenders by posting the Communications on IntraLinks, SyndTrak or a
substantially similar secure electronic transmission system (the
"Platform").  The Platform is provided "as is" and "as available."  Agent does
not warrant the accuracy or completeness of the Borrower Materials, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent in connection with
the Borrower Materials or the Platform.  In no event shall Agent or any of the
Agent-Related Persons have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party's or Agent's transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person's gross negligence or willful
misconduct.  Each Loan Party further agrees that certain of the Lenders may be
"public-side" Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a "Public Lender").  The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
"PUBLIC" or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws.  All
Borrower Materials marked "PUBLIC" are permitted to be made available through a
portion of the Platform designated as "Public Investor" (or another similar
term).  Agent and its Affiliates and the Lenders shall be entitled to treat any
Borrower Materials that are not marked "PUBLIC" or that are not at any time
filed with the SEC as being suitable only for posting on a portion of the
Platform not marked as "Public Investor" (or such other similar term); provided
that, notwithstanding anything to the contrary herein, the Borrowers shall be
under no obligation to mark any Borrower Materials as "PUBLIC".

-88-

--------------------------------------------------------------------------------

 

17.10.Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.

17.11.Patriot Act; Due Diligence.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act.  In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners.  Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall constitute Lender Group
Expenses hereunder and be for the account of Borrowers.

17.12.Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

17.13.Model N, Inc., as Agent for Borrowers.  Each Borrower hereby irrevocably
appoints Model N, Inc., a Delaware corporation, as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), and (c) to take such action as the
Administrative Borrower deems

-89-

--------------------------------------------------------------------------------

 

appropriate on its behalf to obtain Revolving Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof.  Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group.  To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the Lender Group's relying on any instructions of the Administrative
Borrower or (ii) the handling of the Loan Account and Collateral of Borrowers as
herein provided, except that Borrowers will have no liability to the relevant
Agent-Related Person or Lender-Related Person under this Section 17.13 with
respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

17.14.Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature Pages Follow.]

 

 

-90-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:

 

MODEL N, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David Barter

 

 

Name:

 

David Barter

 

 

Title:

 

CFO

 




Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

a national banking association, as Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Brian Velardo

 

 

Name:

 

Brian Velardo

 

 

 

 

Its Authorized Signatory

 

 

 

Signature Page to Credit Agreement

--------------------------------------------------------------------------------

 

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

"Account Party" has the meaning specified therefor in Section 2.11(h) of this
Agreement.

"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by a Loan Party or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.

"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.

"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
the Agreement.

"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of the Agreement.

"Affected Lender" has the meaning specified therefor in Section 2.13(b) of the
Agreement.

"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of Section 6.10 of the
Agreement:  (a) any Person which owns directly or indirectly 15% or more of the
Equity Interests having ordinary voting power for the election of directors or
other members of the governing body of a Person or 15% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

Schedule 1.1 – Page 1

--------------------------------------------------------------------------------

 

"Agent" has the meaning specified therefor in the preamble to the Agreement.

"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
to the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

"Agent's Liens" means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

"Agreed Currency" means (a) Dollars, (b) Pounds Sterling, (c) Euro, (d) Canadian
Dollars, (e) Indian Rupee, and (f) Złoty.

"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached,
as amended, restated, supplemented or otherwise modified from time to time.

"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

"Applicable Margin" means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the most recent Leverage Ratio
calculation delivered to Agent pursuant to Section 5.1 of the Agreement (the
"Leverage Ratio Calculation"); provided, that for the period from the Closing
Date through the date Agent receives the Leverage Ratio Calculation in respect
of the testing period ending June 30, 2018, the Applicable Margin shall be set
at the margin in the row styled "Level III"; provided further, that any time an
Event of Default has occurred and is continuing, the Applicable Margin shall be
set at the margin in the row styled "Level III":

Schedule 1.1 – Page 2

--------------------------------------------------------------------------------

 

 

Level

Leverage
Ratio Calculation

Applicable Margin Relative to Base
Rate Loans
(the "Base Rate Margin")

Applicable Margin
Relative to LIBOR
Rate Loans (the "LIBOR Rate Margin")

I

If the Leverage Ratio is less than 2.0:1.0

2.00 percentage points

3.00 percentage points

II

If the Leverage Ratio is greater than or equal to 2.0:1.0 and less than 3.5:1.0

2.50 percentage points

3.50 percentage points

III

If the Leverage Ratio is greater than or equal to 3.50:1.0

3.50 percentage points

4.50 percentage points

 

Except as set forth in the foregoing proviso, the Applicable Margin shall be
based upon the most recent Leverage Ratio Calculation, which will be calculated
as of the end of each fiscal quarter; provided, that, for purposes of such
calculation, Funded Indebtedness shall be determined as of the date that is 5
Business Days after the last day of each fiscal quarter.  Except as set forth in
the foregoing proviso, the Applicable Margin shall be re-determined quarterly on
the first day of the month following the date of delivery to Agent of the
certified calculation of the Leverage Ratio pursuant to Section 5.1 of the
Agreement; provided, that if Borrowers fail to provide such certification when
such certification is due, the Applicable Margin shall be set at the margin in
the row styled "Level III" as of the first day of the month following the date
on which the certification was required to be delivered until the date on which
such certification is delivered (on which date (but not retroactively), without
constituting a waiver of any Default or Event of Default occasioned by the
failure to timely deliver such certification, the Applicable Margin shall be set
at the margin based upon the calculations disclosed by such certification.  In
the event that the information regarding the Leverage Ratio contained in any
certificate delivered pursuant to Section 5.1 of the Agreement is shown to be
inaccurate, and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an "Applicable Period") than the
Applicable Margin actually applied for such Applicable Period, then
(i) Borrowers shall immediately deliver to Agent a correct certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
correct Applicable Margin (as set forth in the table above) were applicable for
such Applicable Period, and (iii) Borrowers shall immediately deliver to Agent
full payment in respect of the accrued additional interest as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by Agent to the affected Obligations.

Schedule 1.1 – Page 3

--------------------------------------------------------------------------------

 

"Applicable Unused Line Fee Percentage" means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the most recent Leverage Ratio Calculation; provided, that for the period from
the Closing Date through the date Agent receives the Leverage Ratio Calculation
in respect of the testing period ending June 30, 2018, the Applicable Unused
Line Fee Percentage shall be set at the percentage in the row styled "Level
III"; provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Unused Line Fee Percentage shall be set at the margin
in the row styled "Level III":

Level

Leverage
Ratio Calculation

Applicable Unused Line Fee Percentage

I

If the Leverage Ratio is less than 2.0:1.0

0.25 percentage points

II

If the Leverage Ratio is greater than or equal to 2.0:1.0 and less than 3.5:1.0

0.375 percentage points

III

If the Leverage Ratio is greater than or equal to 3.50:1.0

0.50 percentage points

 

Except as set forth in the foregoing proviso, the Applicable Unused Line Fee
Percentage shall be based upon the most recent Leverage Ratio Calculation, which
will be calculated as of the end of each fiscal quarter; provided, that for
purposes of such calculation, Funded Indebtedness shall be determined as of the
date that is 5 Business Days after the last day of each fiscal quarter.  Except
as set forth in the foregoing proviso, the Applicable Unused Line Fee Percentage
shall be re-determined quarterly on the first day of the month following the
date of delivery to Agent of the certified calculation of the Leverage Ratio
pursuant to Section 5.1 of the Agreement; provided, that if Borrowers fail to
provide such certification when such certification is due, the Applicable Unused
Line Fee Percentage shall be set at the margin in the row styled "Level III" as
of the first day of the month following the date on which the certification was
required to be delivered until the date on which such certification is delivered
(on which date (but not retroactively), without constituting a waiver of any
Default or Event of Default occasioned by the failure to timely deliver such
certification, the Applicable Unused Line Fee Percentage shall be set at the
applicable percentage based upon the calculations disclosed by such
certification.  In the event that the information regarding the Leverage Ratio
contained in any certificate delivered pursuant to Section 5.1 of the Agreement
is shown to be inaccurate, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Unused Line Fee Percentage for any
Applicable Period than the Applicable Unused Line Fee Percentage actually
applied for such Applicable Period, then (i) Borrowers shall immediately deliver
to Agent a correct certificate for such Applicable Period, (ii) the Applicable
Unused Line Fee Percentage shall be determined as if the correct Applicable
Unused Line Fee Percentage (as set forth in the table above) were applicable for
such Applicable Unused Line Fee Percentage, and (iii) Borrowers shall
immediately deliver to Agent full payment in respect of the accrued additional
interest as a result of such increased Applicable Unused Line Fee Percentage for
such Applicable Period, which payment shall be promptly applied by Agent to the
affected Obligations.

Schedule 1.1 – Page 4

--------------------------------------------------------------------------------

 

"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of the
Agreement.

"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.

"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

"Authorized Person" means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to the Agreement, or any other individual identified
by Administrative Borrower as an authorized person and authenticated through
Agent's electronic platform or portal in accordance with its procedures for such
authentication.

"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank Product" means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider:  (a) credit cards (including commercial cards (including
so-called "purchase cards", "procurement cards" or "p-cards")), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

"Bank Product Agreements" means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

Schedule 1.1 – Page 5

--------------------------------------------------------------------------------

 

"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, (b) all Hedge Obligations, and (c) all amounts that Agent or
any Lender is obligated to pay to a Bank Product Provider as a result of Agent
or such Lender purchasing participations from, or executing guarantees or
indemnities or reimbursement obligations to, a Bank Product Provider with
respect to the Bank Products provided by such Bank Product Provider to a Loan
Party or its Subsidiaries.

"Bank Product Provider" means Wells Fargo or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider.

"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.

"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of 1
month and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

"Base Rate Loan" means each portion of the Revolving Loans or the Term Loan that
bears interest at a rate determined by reference to the Base Rate.

"Base Rate Margin" has the meaning set forth in the definition of Applicable
Margin.

"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which any Loan Party or any of its Subsidiaries or ERISA Affiliates
has been an "employer" (as defined in Section 3(5) of ERISA) within the past six
years.

"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.

Schedule 1.1 – Page 6

--------------------------------------------------------------------------------

 

"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.

"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of a Protective Advance.

"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of California,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London, United Kingdom interbank
market.

"Canadian Dollar" means the legal tender of Canada.

"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having either one of the two highest short-term ratings
obtainable from either Standard & Poor's Rating Group ("S&P") or Moody's
Investors Service, Inc. ("Moody's"), (c) commercial paper maturing no more than
270 days from the date of creation thereof and, at the time of acquisition,
having a rating of at least A-1 from S&P or at least P-1 from Moody's,
(d) certificates of deposit, time deposits, overnight bank deposits or bankers'
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of the United States or any state thereof
or the District of Columbia or any United States branch of a foreign bank having
at the date of acquisition thereof combined capital and surplus of not less than
$1,000,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or of any
recognized securities dealer having combined capital and surplus of not less
than $1,000,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

Schedule 1.1 – Page 7

--------------------------------------------------------------------------------

 

"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

"CFC" means (A) a controlled foreign corporation (as that term is defined in the
IRC) in which any Loan Party is a "United States shareholder" within the meaning
of Section 951(b) of the IRC or (B) any other Subsidiary of the Company all of
the assets of which (other than a de minims amount) are Equity Interests in one
or more Subsidiaries that are discussed in clause (A) of this definition.

"Change of Control" means that:

(a)any Person or two or more Persons acting in concert, shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of
Administrative Borrower (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Administrative Borrower entitled (without regard to the occurrence
of any contingency) to vote for the election of members of the Board of
Directors of Administrative Borrower;

(b)any Person or two or more Persons acting in concert, shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of Administrative Borrower or control over the Equity
Interests of such Person entitled to vote for members of the Board of Directors
of Administrative Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such Equity Interests; or

(c)Borrowers fail to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party.

"Change in Law" means the occurrence after the date of the Agreement
of:  (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.

Schedule 1.1 – Page 8

--------------------------------------------------------------------------------

 

"Closing Date" means the date of the making of the Term Loan (or other extension
of credit) under the Agreement.

"Code" means the California Uniform Commercial Code, as in effect from time to
time.

"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.

"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party's or its Subsidiaries' books and records, Equipment, or
Inventory, in each case, in form and substance reasonably satisfactory to Agent.

"Commitment" means, with respect to each Lender, its Revolver Commitment or its
Term Loan Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments or their Term Loan Commitments, as the context
requires, in each case as such Dollar amounts are set forth beside such Lender's
name under the applicable heading on Schedule C-1 to the Agreement or in the
Assignment and Acceptance pursuant to which such Lender became a Lender under
the Agreement, as such amounts may be reduced or increased from time to time
pursuant to assignments made in accordance with the provisions of Section 13.1
of the Agreement.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

"Competitor" means, on any date, those Persons who are direct competitors of
Borrowers or their Subsidiaries identified in writing by Administrative Borrower
to Agent from time to time, subject to the written consent of Agent; provided,
that in connection with any assignment, the Assignee with respect to such
proposed assignment that is an investment bank, a commercial bank, a finance
company, a fund, or other Person which merely has an economic interest in any
such direct competitor, and is not itself such a direct competitor of Borrowers
or their Subsidiaries, shall not be deemed to be a Competitor for the purposes
of this definition.

"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the Chief Executive Officer, Chief
Financial Officer, General Counsel or Treasurer of Administrative Borrower to
Agent.

"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.

"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

Schedule 1.1 – Page 9

--------------------------------------------------------------------------------

 

"Copyright Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender's obligation to fund a Loan hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Administrative Borrower, Issuing Bank, and each
Lender.

"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

Schedule 1.1 – Page 10

--------------------------------------------------------------------------------

 

"Deposit Account" means any deposit account (as that term is defined in the
Code).

"Designated Account" means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

"Disqualified Equity Interests" shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 180 days after the Maturity Date.

"Dollars" or "$" means United States dollars.

"Domestic Subsidiary" means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

"Drawing Document" means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

"Earn-Outs" shall mean unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or
other performance measures) of the target of such Permitted Acquisition.

"EBITDA" means, with respect to any fiscal period:

(a)Borrowers' consolidated net earnings (or loss),

minus

Schedule 1.1 – Page 11

--------------------------------------------------------------------------------

 

(b)without duplication, the sum of the following amounts of Borrowers for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i)any unusual, or non-recurring gains,

(ii)interest income,

(iii)any software development costs to the extent capitalized during such
period,

(iv)Insurance Loss Deductions,

(v)non-cash exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

(vi)income arising by reason of the application of FAS 141R,

plus

(c)without duplication, the sum of the following amounts of Borrowers for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:

(i)any unusual, or non-recurring losses; provided, that any unusual, or
non-recurring cash losses shall not exceed $2,000,000 in any consecutive four
fiscal quarter period,

(ii)Interest Expense,

(iii)tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales, VAT, property (real or personal) and similar
taxes or any other taxes held in trust for a Governmental Authority),

(iv)Insurance Loss Addbacks,

(v)depreciation and amortization for such period,

(vi)with respect to any Permitted Acquisition after the Closing Date, costs,
fees, charges, or expenses consisting of out-of-pocket expenses owed by any
Borrower or any of its Subsidiaries to any Person for services performed by such
Person in connection with such Permitted Acquisition incurred before, or within
180 days after, the consummation of such Permitted Acquisition, (i) up to an
aggregate amount) for such Permitted Acquisition not to exceed the greater of
(1) $2,000,000 and (2) 5% of the Purchase Price of such Permitted Acquisition,

Schedule 1.1 – Page 12

--------------------------------------------------------------------------------

 

(vii)with respect to any Permitted Acquisitions after the Closing Date and the
Revitas Acquisition: (1) purchase accounting adjustments, including, without
limitation, a dollar for dollar adjustment for that portion of revenue that
would have been recorded in the relevant period had the balance of deferred
revenue (unearned income) recorded on the closing balance sheet and before
application of purchase accounting not been adjusted downward to fair value to
be recorded on the opening balance sheet in accordance with GAAP purchase
accounting rules; and (2) non-cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01-3, in the
event that such an adjustment is required by Borrowers’ independent auditors, in
each case, as determined in accordance with GAAP,

(viii)fees, costs, charges and expenses, in respect of Earn-Outs incurred in
connection with any Permitted Acquisition to the extent permitted to be incurred
under the Agreement that are required by the application of FAS 141R to be and
are expensed by the Loan Parties and their Subsidiaries,

(ix)non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, restricted stock
units and the granting of stock appreciation rights and similar arrangements
(including any repricing, amendment, modification, substitution, or change of
any such Equity Interests, stock option, restricted stock units, stock
appreciation rights, or similar arrangements) minus the amount of any such
expenses or charges when paid in cash to the extent not deducted in the
computation of net income (or loss),

(x)one-time non-cash restructuring or similar charges and (ii) up to $2,000,000
of one-time cash restructuring or similar charges over the term of the
Agreement,

(xi)non-cash exchange, translation, or performance losses relating to any
hedging transactions or foreign currency fluctuations,

(xii)non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets,

(xiii)for the period ending September 30, 2018, any revenues not recognized
under ASC 605 that would have been recognized under ASC 606 through September
30, 2018; and

(xiv)other such amounts as approved by Agent in its sole discretion,

in each case, determined on a consolidated basis in accordance with GAAP.

For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"), if at any time during such Reference
Period (and after the Closing Date), any Loan Party or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrowers and Agent) or in

Schedule 1.1 – Page 13

--------------------------------------------------------------------------------

 

such other manner acceptable to Agent as if any such Permitted Acquisition or
adjustment occurred on the first day of such Reference Period.

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (c) any other entity
(other than a natural person) that is an "accredited investor" (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (d) during the continuation of an Event of Default, any other Person
approved by Agent.

"Employee Plan" means an "employee benefit plan" within the meaning of Section
3(3) of ERISA which any Loan Party establishes for the benefit of its employees
or for which any Loan Party has liability to make a contribution, including by
reason of being an ERISA Affiliate.

"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

Schedule 1.1 – Page 14

--------------------------------------------------------------------------------

 

"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

"Equipment" means equipment (as that term is defined in the Code).

"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC Section
414(m), or (d) solely for purposes of Section 302 of ERISA and Section 412 of
the IRC, any Person subject to ERISA that is a party to an arrangement with any
Loan Party or any of its Subsidiaries and whose employees are aggregated with
the employees of such Loan Party or its Subsidiaries under IRC Section 414(o).

"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

"Euro" means the single currency of the participating member states which have
adopted the euro unit as their single currency pursuant to the Treaty.

Schedule 1.1 – Page 15

--------------------------------------------------------------------------------

 

"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.

"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.

"Excluded Swap Obligation" means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in or
imposed as a result of a present or former connection between such Lender or
such Participant and the jurisdiction or taxing authority imposing the tax
(other than any such connection arising solely from such Lender or such
Participant having executed, delivered or performed its obligations or received
payment under, or enforced its rights or remedies under the Agreement or any
other Loan Document); (ii) United States federal withholding taxes that would
not have been imposed but for a Lender's or a Participant's failure to comply
with the requirements of Section 16.2 of the Agreement, (iii) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office, other than a designation made at the request of a Loan Party), except
that Excluded Taxes shall not include (A) any amount to the extent that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender became
a party to the Agreement (or designated a new lending office), as a result of a
change in law, rule, regulation, treaty, order or other decision or other Change
in Law with respect to any of the foregoing by any Governmental Authority, and
(iv) any United States federal withholding taxes imposed under FATCA.

"Existing Credit Facility" means the Financing Agreement, dated as of January 5,
2017, by and among Model N, certain subsidiaries of Model N, TC Lending, LLC, as
administrative agent and the lenders from time to time party thereto, together
with each of the other Loan Documents (as defined in such Financing Agreement)
and all Obligations (as defined in such Financing Agreement).

Schedule 1.1 – Page 16

--------------------------------------------------------------------------------

 

"Exchange Rate" means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Western Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Western Edition) is published), expressed as the
number of units of such other currency per one Dollar.

"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim (other than payments in respect of the enforcement of an indemnification
claim) in excess of $1,000,000 in the aggregate in any fiscal year, and (b) if
an Event of Default has occurred and is continuing, any payments received by any
Loan Party or any of its Subsidiaries not in the ordinary course of business
(and not consisting of proceeds described in Section 2.4(e)(ii) of the
Agreement, but including proceeds of business interruption insurance) consisting
of (i) proceeds of judgments, proceeds of settlements, or other consideration of
any kind received in connection with any cause of action or claim,
(ii) indemnity payments (other than to the extent such indemnity payments are
immediately payable to a Person that is not an Affiliate of any Loan Party or
any of its Subsidiaries), and (iii) any purchase price adjustment received in
connection with any purchase agreement.  

"FATCA" means Sections 1471 through 1474 of the IRC, as of the date of the
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.

"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

Schedule 1.1 – Page 17

--------------------------------------------------------------------------------

 

"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

"Foreign Subsidiary" means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

"Funded Indebtedness" means, as of any date of determination, all Indebtedness
for borrowed money or outstanding and undrawn standby letters of credit of
Borrowers (excluding standby letters of credit that are collateralized with cash
or Cash Equivalents), determined on a consolidated basis in accordance with
GAAP, that by its terms matures more than one year after the date of
determination, and any such Indebtedness maturing within 1 year from such date
that is renewable or extendable at the option of the Loan Parties to a date more
than one year from such date, including, in any event, but without duplication,
with respect to the Loan Parties and their Subsidiaries, the Revolver Usage, the
Term Loan, and the amount of their Capitalized Lease Obligations.

"Funding Date" means the date on which a Borrowing occurs.

"Funding Losses" has the meaning specified therefor in Section 2.12(b)(ii) of
the Agreement.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

"Guarantor" means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a "Guarantor" under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of the Agreement.

"Guaranty and Security Agreement" means a guaranty and security agreement, dated
as of even date with the Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,

Schedule 1.1 – Page 18

--------------------------------------------------------------------------------

 

corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

"Hedge Provider" means Wells Fargo or any of its Affiliates.

"Immaterial Subsidiary" means each Subsidiary of a Loan Party formed by the
applicable Loan Party in contemplation of the consummation of a Permitted
Acquisition but solely during the time period that such Subsidiary (a) owns no
assets (other than the transitory holding of the purchase consideration for such
Permitted Acquisition and other assets of a de minimis nature), (b) has no
liabilities (other than liabilities of a de minimis nature) and (c) does not
engage in any business activity.

"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than (i) accounts payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

Schedule 1.1 – Page 19

--------------------------------------------------------------------------------

 

"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.

"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.

"Indemnified Taxes" means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing clause (a), Other Taxes.

"Indian Rupee" means the legal tender of the Republic of India.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

"Insurance Loss Addback" means, with respect to any fiscal period, the amount of
any loss incurred during such fiscal period for which there is insurance or
indemnity coverage and for which a related insurance or indemnity recovery is
not recorded in accordance with GAAP, but for which such insurance or indemnity
recovery is reasonably expected to be received by a Loan Party in a subsequent
fiscal period and within one year of the date of the underlying loss.

"Insurance Loss Deduction" means, with respect to any fiscal period, the amount
of any Insurance Loss Addback included in determining EBITDA for a prior fiscal
period in the event that either (a) any insurance or indemnity recovery related
to such Insurance Loss Addback is received during such fiscal period, or (b) one
year has elapsed from the date of the underlying loss (unless a claim or appeal
continues to be processed by the insurance company in a manner reasonably
satisfactory to Agent).

"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

"Interest Expense" means, for any period, the aggregate of the interest expense
of Borrowers for such period, determined on a consolidated basis in accordance
with GAAP, including any penalties, premiums or costs and expenses associated
with the prepayment of the Term Loan.

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding,

Schedule 1.1 – Page 20

--------------------------------------------------------------------------------

 

the day on which any Interest Period expires, (b) any Interest Period that would
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment, provided that the amount of any Investment shall be
net of cash return received by such Person after the Closing Date as a result of
any sale for cash, repayment, redemption, liquidation, distribution or other
cash realization, not to exceed the original cost of such Investment.

"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.

"ISP" means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of the Agreement, and Issuing Bank shall be a
Lender.

"Joinder" means a joinder agreement substantially in the form of Exhibit J-1 to
the Agreement.

"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.

Schedule 1.1 – Page 21

--------------------------------------------------------------------------------

 

"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

"Lender Group Expenses" means all (a) documented, out-of-pocket costs or
expenses (including taxes and insurance premiums) required to be paid by any
Loan Party or its Subsidiaries under any of the Loan Documents that are paid,
advanced, or incurred by the Lender Group, (b) documented out-of-pocket fees or
charges paid or incurred by Agent in connection with the Lender Group's
transactions with each Loan Party and its Subsidiaries under any of the Loan
Documents, including, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Agent's customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, (d) Agent's customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by wire
transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable, documented, out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) financial
examination, appraisal, and valuation fees and expenses of Agent related to any
financial examinations, appraisals, or valuation to the extent of the fees and
charges (and up to the amount of any limitation) provided in Sections 2.10 and
5.7 of the Agreement, (h) Agent's and Lenders' reasonable, documented,
out-of-pocket costs and expenses (including reasonable and documented attorneys'
fees and expenses) relative to third party claims or any other lawsuit or
adverse proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent's Liens in and to the Collateral, or the Lender Group's
relationship with any Loan Party or any of its Subsidiaries, (i) Agent's
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented attorneys' fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to the
rating of the Term Loan, CUSIP, DXSyndicate™, SyndTrak or other communication
costs incurred in connection with a syndication of the loan facilities), or
amending, waiving, or modifying the Loan Documents, and (j) Agent's and each
Lender's reasonable and documented costs and expenses (including reasonable and
documented attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral.

"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.

Schedule 1.1 – Page 22

--------------------------------------------------------------------------------

 

"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.

"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first priority perfected Lien in such cash collateral), including
provisions that specify that the Letter of Credit Fees and all commissions,
fees, charges and expenses provided for in Section 2.11(k) of the Agreement
(including any fronting fees) will continue to accrue while the Letters of
Credit are outstanding) to be held by Agent for the benefit of the Revolving
Lenders in an amount equal to (y) 105% of the then-existing Letter of Credit
Usage with respect to Letters of Credit that provide for amounts to be paid in
Dollars and (z) 110% of the then-existing Letter of Credit Usage with respect to
Letters of Credit that provide for amounts to be paid in an Agreed Currency
other than Dollars, (b) delivering to Agent documentation executed by all
beneficiaries under the Letters of Credit, in form and substance reasonably
satisfactory to Agent and Issuing Bank, terminating all of such beneficiaries'
rights under the Letters of Credit, or (c) providing Agent with a standby letter
of credit, in form and substance reasonably satisfactory to Agent, from a
commercial bank acceptable to Agent (in its sole discretion) in an amount equal
to (y) 105% of the then-existing Letter of Credit Usage with respect to Letters
of Credit that provide for amounts to be paid in Dollars and (z) 110% of the
then-existing Letter of Credit Usage with respect to Letters of Credit that
provide for amounts to be paid in an Agreed Currency other than Dollars (in each
case, it being understood that the Letter of Credit Fee and all fronting fees
set forth in the Agreement will continue to accrue while the Letters of Credit
are outstanding and that any such fees that accrue must be an amount that can be
drawn under any such standby letter of credit).

"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit and calculated, with respect to Letters of Credit where
payment was not made in Dollars, as of such date of determination at the
Exchange Rate in effect on the date of such payment.

"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's participation in the Letter of Credit Usage
pursuant to Section 2.11(e) of the Agreement on such date.

"Letter of Credit Fee" has the meaning specified therefor in Section 2.6(b) of
the Agreement.

"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.11(f) of the Agreement.

"Letter of Credit Related Person" has the meaning specified therefor in Section
2.11(f) of the Agreement.

"Letter of Credit Sublimit" means $1,000,000.

Schedule 1.1 – Page 23

--------------------------------------------------------------------------------

 

"Letter of Credit Usage" means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit and
calculated, with respect to Letters of Credit where demand for payment will not
or may not be made in Dollars, as of such date of determination at the Exchange
Rate in effect on such date, plus (b) the aggregate amount of outstanding
reimbursement obligations with respect to Letters of Credit which remain
unreimbursed or which have not been paid through a Revolving Loan.

"Leverage Covenant Testing Period" means a period (a) commencing on the last day
of the fiscal quarter of Borrowers most recently ended prior to a Leverage
Covenant Trigger Event for which Borrowers are required to deliver to Agent
monthly, quarterly or annual financial statements pursuant to Schedule 5.1 to
this Agreement, and (b) continuing through and including the first day after
such Leverage Covenant Trigger Event that Liquidity exceeds $30,000,000 for 90
consecutive days.

"Leverage Covenant Trigger Event" means if at any time on or after September 30,
2019, Liquidity is less than the $30,000,000.

"Leverage Ratio" means, as of any date of determination the result of (a) the
amount of Borrowers' Funded Indebtedness as of such date, to (b) Borrowers'
EBITDA for the 4 quarter period ended as of such date.

"LIBOR Deadline" has the meaning specified therefor in Section 2.12(b)(i) of the
Agreement.

"LIBOR Notice" means a written notice in the form of Exhibit L-1 to the
Agreement.

"LIBOR Option" has the meaning specified therefor in Section 2.12(a) of the
Agreement.

"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with the Agreement (and, if any
such published rate is below zero, then the rate shall be deemed to be
zero).  Each determination of the LIBOR Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.

"LIBOR Rate Loan" means each portion of a Revolving Loan or the Term Loan that
bears interest at a rate determined by reference to the LIBOR Rate.

"LIBOR Rate Margin" has the meaning set forth in the definition of Applicable
Margin.

Schedule 1.1 – Page 24

--------------------------------------------------------------------------------

 

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

"Liquidity" means, as of any date of determination, the sum of Availability and
Qualified Cash.

"Loan" shall mean any Revolving Loan, Swing Loan, Protective Advance, or Term
Loan made (or to be made) hereunder.

"Loan Account" has the meaning specified therefor in Section 2.9 of the
Agreement.

"Loan Documents" means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrowers in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries and any member of the Lender Group in connection with
the Agreement (but specifically excluding Bank Product Agreements).

"Loan Party" means any Borrower or any Guarantor.

"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.

"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
the Loan Parties and their Subsidiaries, taken as a whole, (b) a material
impairment of the Loan Parties' and their Subsidiaries ability to perform their
obligations under the Loan Documents to which they are parties or of the Lender
Group's ability to enforce the Obligations or realize upon the Collateral (other
than as a result of an action taken or not taken that is solely in the control
of Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral (other
than as a result of an action taken or not taken that is solely in the control
of Agent).

"Material Contract" means, with respect to any Person, (a) all contracts and
agreements to which such Person or any of its Subsidiaries is a party that
involves any customer of such Person or such Subsidiary that, when considered
together with its Affiliates, is one of the 5 largest customers measured by
total recurring revenue of such Person and its Subsidiaries in the aggregate
during the most-recently ended 12-month period prior to the applicable date of
determination but excluding any customer that is an Affiliate of such Person and
excluding any customer that, when considered together with its Affiliates,
involves less than $1,000,000 in total recurring revenue of such Person and its
Subsidiaries in the aggregate during the most-recently

Schedule 1.1 – Page 25

--------------------------------------------------------------------------------

 

ended 12-month period prior to the applicable date of determination, (b) each
contract or agreement to which such Person or any of its Subsidiaries is a party
involving aggregate consideration payable to or by such Person or such
Subsidiary of $500,000 or more during any fiscal year (other than (i) purchase
orders in the ordinary course of the business of such Person or such Subsidiary,
(ii) contracts or agreements involving any customer of such Person or such
Subsidiary relating to subscription services provided to such customer,
(iii) contracts relating to the engagement by such person of bankers,
accountants and other professional advisors, (iv) license agreements for
commercially available off-the-shelf software that is generally available to the
public which have been licensed to such Person or such Subsidiary pursuant to an
end-user license, and (v) contracts that by their terms may be terminated by
such Person or Subsidiary in the ordinary course of its business upon less than
60 days' notice without penalty or premium), and (c) all other contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

"Maturity Date" means May 4, 2023.

"Maximum Revolver Amount" means $5,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.

"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.

"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or one
of its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

"Net Cash Proceeds" means:

(a)with respect to any sale or disposition by any Loan Party or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Loan Party or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) fees, commissions, and expenses related thereto and required
to be paid by such Loan Party or such Subsidiary in connection with such sale or
disposition, (iii) taxes paid or payable to any taxing authorities by such Loan
Party or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of any Loan Party or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed

Schedule 1.1 – Page 26

--------------------------------------------------------------------------------

 

of at the time of, or within 30 days after, the date of such sale or other
disposition, to the extent that in each case the funds described above in this
clause (iv) are (x) deposited into escrow with a third party escrow agent or set
aside in a separate Deposit Account that is subject to a Control Agreement in
favor of Agent and (y) paid to Agent as a prepayment of the applicable
Obligations in accordance with Section 2.4(e) of the Agreement at such time when
such amounts are no longer required to be set aside as such a reserve; and

(b)with respect to the issuance or incurrence of any Indebtedness by any Loan
Party or any of its Subsidiaries, or the issuance by any Loan Party or any of
its Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Loan Party or such Subsidiary in connection with such issuance or
incurrence, after deducting therefrom only (i) fees, commissions, and expenses
related thereto and required to be paid by such Loan Party or such Subsidiary in
connection with such issuance or incurrence, and (ii) taxes paid or payable to
any taxing authorities by such Loan Party or such Subsidiary in connection with
such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of any Loan Party or any of
its Subsidiaries, and are properly attributable to such transaction.

"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.

"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.

"Obligations" means (a) all loans (including the Term Loan and the Revolving
Loans (inclusive of Protective Advances and Swing Loans)), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), reimbursement or
indemnification obligations with respect to Letters of Credit (irrespective of
whether contingent), premiums, liabilities (including all amounts charged to the
Loan Account pursuant to the Agreement), obligations (including indemnification
obligations), fees (including the fees provided for in the Fee Letter), Lender
Group Expenses (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents or by
law or otherwise in connection with the Loan Documents, and (b) all Bank Product
Obligations; provided that, anything to the contrary contained in the foregoing
notwithstanding, the Obligations shall exclude any Excluded Swap
Obligation.  Without limiting the generality of the foregoing, the Obligations
of Borrowers under the Loan Documents include the obligation to pay (i) the
principal of the Revolving Loans and the Term Loan, (ii) interest accrued on the
Revolving Loans and the Term Loan, (iii) the amount necessary to reimburse
Issuing Bank for amounts paid

Schedule 1.1 – Page 27

--------------------------------------------------------------------------------

 

or payable pursuant to Letters of Credit, (iv) Letter of Credit commissions,
fees (including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under the Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in the Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.

"Other Taxes" means all present or future stamp, court, excise, value added, or
documentary, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document; excluding, however, any Taxes
imposed on a Lender or Participant with respect to an assignment of an interest
in a Loan or Loan Document after the date hereof as a result of a present or
former connection between such Lender or such Participant and the jurisdiction
or taxing authority imposing the tax (other than any such connection arising
solely from such Lender or such Participant having executed, delivered or
performed its obligations or received payment under, or enforced its rights or
remedies under the Agreement or any other Loan Document; provided, further
however, the foregoing exclusion shall not apply with respect to any such
assignment made at the request of any Loan Party or during an Event of Default
described in Section 8.1, 8.4, 8.5, 8.9 or 8.10.

"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.

"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.

"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.

"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.

"Perfection Certificate" means a certificate in the form of Exhibit P-1 to the
Agreement.

"Permitted Acquisition" means any Acquisition so long as:

(a)no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

Schedule 1.1 – Page 28

--------------------------------------------------------------------------------

 

(b)Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent)
created by adding the historical combined financial statements of Borrowers
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, the Loan Parties and their Subsidiaries
(i) would have been in compliance with the financial covenants in Section 7 of
the Agreement for the fiscal quarter ended immediately prior to the proposed
date of consummation of such proposed Acquisition, and (ii) are projected to be
in compliance with the financial covenants in Section 7 of the Agreement for
each of the 4 fiscal quarters in the period ended one year after the proposed
date of consummation of such proposed Acquisition,

(c)In the event the aggregate the purchase consideration payable in respect of
the proposed Acquisition and including any deferred payment obligations exceeds
$5,000,000, Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person's (or assets')
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the 1 year period following the
date of the proposed Acquisition, on a quarter by quarter basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent; provided, that with respect to all Acquisitions,
regardless of the aggregate purchase consideration, Borrower has provided Agent
with public record searches or Agent has obtained such public record searches
(including tax lien, litigation, bankruptcy, and Uniform Commercial Code
searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles, to the extent such
searches are necessary or appropriate (as determined by agent) for any
Acquisition), formation documents of any Acquisition target or Subsidiary, and
any other information required by Agent to perform the due diligence
contemplated by Section 17.11 of the Agreement,

(d)Borrowers shall have Availability plus Qualified Cash in an amount equal to
or greater than $22,500,000 immediately after giving effect to the consummation
of the proposed Acquisition,

(e)the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA (calculated after giving pro forma effect
to the proposed Acquisition, including pro forma adjustments arising out of
cost-saving synergies and operating expense reductions projected by Borrowers in
good faith to be realized within 12 months of the closing of the proposed
Acquisition (which such cost savings and operating expense reductions shall be
certified by a responsible financial or accounting officer of Administrative
Borrower and calculated on a pro forma basis as though such cost savings and
operating expense reductions had been realized on the first day of the period
for which EBITDA is being determined)) during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

Schedule 1.1 – Page 29

--------------------------------------------------------------------------------

 

(f)Borrowers have provided Agent with written notice of the proposed Acquisition
at least 15 Business Days prior to the anticipated closing date of the proposed
Acquisition and, (i) in the event that the aggregate purchase consideration
(including any deferred payment obligations) for the proposed Acquisition
exceeds $5,000,000, not later than 5 Business Days prior to the anticipated
closing date of the proposed Acquisition, copies of the acquisition agreement
and other material documents relative to the proposed Acquisition, which
agreement and documents must be reasonably acceptable to Agent, or (ii) in the
event the aggregate purchase consideration (including any deferred payment
obligations) for the proposed Acquisition is less than or equal to $5,000,000,
not later than 5 Business Days after the closing date of the Acquisition, copies
of the executed acquisition agreements and other material documents relative to
the Acquisition, which agreement and documents shall be able to be assigned to
Agent as collateral security for the Obligations,

(g)the assets being acquired (other than a de minimis amount of assets in
relation to Borrowers' and their Subsidiaries' total assets), or the Person
whose Equity Interests are being acquired, are useful in or engaged in, as
applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

(h)the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States,
Canada or the United Kingdom, or the Person whose Equity Interests are being
acquired is organized in a jurisdiction located within the United States, Canada
or the United Kingdom,

(i)the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower, one of its Subsidiaries that is a Loan Party, or an
Immaterial Subsidiary, and, in connection therewith, the applicable Loan Party
or such Immaterial Subsidiary shall have complied with Section 5.11 or 5.12 of
the Agreement, as applicable, of the Agreement and, in the case of an
acquisition of Equity Interests, the Person whose Equity Interests are acquired
shall, if required by Section 5.11, become a Loan Party and the Loan Parties
shall have demonstrated to Agent that the new Loan Parties have received
consideration sufficient to make the joinder documents binding and enforceable
against such new Loan Parties, and

(j)the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $50,000,000 in the aggregate.

"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured commercial lender) business judgment.

"Permitted Dispositions" means:

(a)sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of the Loan Parties and their Subsidiaries,

(b)sales of inventory to buyers in the ordinary course of business,

Schedule 1.1 – Page 30

--------------------------------------------------------------------------------

 

(c)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e)the granting of Permitted Liens,

(f)the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g)any involuntary loss, damage or destruction of property,

(h)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i)the leasing or subleasing of assets of any Loan Party or its Subsidiaries in
the ordinary course of business,

(j)the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Administrative Borrower,

(k)(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Loan Party or any of its Subsidiaries to the extent
not economically desirable in the conduct of its business or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

(l)the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m)the making of Permitted Investments,

(n)so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Loan Party or any
of its Subsidiaries to a Loan Party, and (ii) from any Subsidiary of any Loan
Party that is not a Loan Party to any other Subsidiary of any Loan Party,

(o)dispositions of assets acquired by the Loan Parties and their Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed disposition so long as (i) the consideration received for the
assets to be so disposed is at least equal to the fair market value of such
assets, (ii) the assets to be so disposed are not necessary or economically
desirable in connection with the business of the Loan Parties and their
Subsidiaries, and (iii) the assets to be so disposed are readily identifiable as
assets acquired pursuant to the subject Permitted Acquisition, and

Schedule 1.1 – Page 31

--------------------------------------------------------------------------------

 

(p)sales or dispositions of assets (other than Equity Interests of Subsidiaries
of any Borrower) not otherwise permitted in clauses (a) through (o) above so
long as made at fair market value and the aggregate fair market value of all
assets disposed of in fiscal year (including the proposed disposition) would not
exceed $750,000.

"Permitted Indebtedness" means:

(a)Indebtedness evidenced by the Agreement or the other Loan Documents,

(b)Indebtedness as of the Closing Date set forth on Schedule P-3 to the
Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

(c)Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

(d)Indebtedness arising in connection with endorsement of instruments or other
payment items for deposit,

(e)Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations;
(ii) unsecured guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and
(iii) unsecured guarantees with respect to Indebtedness of any Loan Party or one
of its Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness,

(f)unsecured Indebtedness of any Loan Party owing to sellers of assets or Equity
Interests to any Loan Party that is incurred on the date of the consummation of
a Permitted Acquisition solely for the purpose of consummating such Permitted
Acquisition so long as (i) no Event of Default has occurred and is continuing or
would result therefrom, (ii) such unsecured Indebtedness is not incurred for
working capital purposes, (iii) such unsecured Indebtedness does not mature
prior to the date that is 12 months after the Maturity Date, (iv) such unsecured
Indebtedness does not amortize until 12 months after the Maturity Date, (v) such
unsecured Indebtedness does not provide for the payment of interest thereon in
cash or Cash Equivalents prior to the date that is 12 months after the Maturity
Date, and (vi) such Indebtedness is subordinated in right of payment to the
Obligations on terms and conditions reasonably satisfactory to Agent and is
otherwise on terms and conditions (including economic terms and absence of
covenants) reasonably satisfactory to Agent,

(g)Acquired Indebtedness in an amount not to exceed $1,000,000 outstanding at
any one time,

(h)Indebtedness incurred (i) in the ordinary course of business under
performance, surety, or statutory bonds, or (ii) under appeal bonds with respect
to judgments entered or filed against a Loan Party or any of its Subsidiaries or
with respect to any of their respective assets and that do not constitute an
Event of Default under Section 8.3 of the Agreement,

Schedule 1.1 – Page 32

--------------------------------------------------------------------------------

 

(i)Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Loan Party or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j)the incurrence by any Loan Party or its Subsidiaries of Indebtedness under
Hedge Agreements that are incurred for the bona fide purpose of hedging the
interest rate, commodity, or foreign currency risks associated with such Loan
Party's or such Subsidiary's operations and not for speculative purposes,

(k)Indebtedness incurred in the ordinary course of business in respect of credit
cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called "purchase cards", "procurement cards" or
"p-cards"), or Cash Management Services,

(l)unsecured Indebtedness of any Loan Party owing to employees, former
employees, former officers, officers, directors, or former directors (or any
spouses, ex-spouses, or estates of any of the foregoing) incurred in connection
with the repurchase by such Loan Party of the Equity Interests of Administrative
Borrower that has been issued to such Persons, so long as (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $500,000, and
(iii) such Indebtedness is subordinated in right of payment to the Obligations
on terms and conditions reasonably acceptable to Agent,

(m)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(n)Indebtedness composing Permitted Investments,

(o)unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(p)unsecured Indebtedness of any Loan Party or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Loan Party or
its Subsidiaries that is incurred in connection with the consummation of one or
more Permitted Acquisitions so long as such unsecured Indebtedness is on terms
and conditions reasonably acceptable to Agent,

(q)Indebtedness in an aggregate outstanding principal amount not to exceed
$250,000 at any time outstanding for all Subsidiaries of each Loan Party that
are CFCs; provided, that such Indebtedness is not directly or indirectly
recourse to any of the Loan Parties or of their respective assets,

(r)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

Schedule 1.1 – Page 33

--------------------------------------------------------------------------------

 

(s)the Revitas Seller Notes subject to the Revitas Subordination Agreement,

(t)Indebtedness constituting reimbursement obligations in respect of letters of
credit in respect of any Borrower's and its Subsidiaries' obligations in
connection with worker's compensation, unemployment insurance, employment
insurance, and other social security legislation and other like obligations or
in connection with the making or entering into of bids, tenders, performance
bonds and other similar obligations, or leases, in each case, in the ordinary
course of business and not in connection with the borrowing of money; provided,
that, upon the drawing of any such letter of credit or the incurrence of such
Indebtedness in with respect to such reimbursement obligations, such obligations
are paid or reimbursed when due following such drawing or incurrence,

(u)Subordinated Indebtedness, the aggregate outstanding amount of which does not
exceed $1,000,000 at any time; and

(v)any other unsecured Indebtedness incurred by any Loan Party or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $500,000 at any
one time.

"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, (c) a Subsidiary of
a Loan Party that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party so long as (i)
the aggregate amount of all such loans pursuant to this clause (d) (by type, not
by the borrower, and without duplication in the case of back-to-back loans by a
series of Subsidiaries) does not exceed $2,500,000 outstanding at any one time,
(ii) at the time of the making of such loan, no Event of Default has occurred
and is continuing or would result therefrom, and (iii) Borrowers and Loan
Parties have Availability plus Qualified Cash of $22,500,000 or greater
immediately after giving effect to each such loan; provided, that, with respect
to this clause (d) and without duplication of the amount of loans provided for
in clause (i) above, so long as Borrowers and Loan Parties have Availability
plus Qualified Cash of $15,000,000 (but less than $22,500,000) and at the time
of the making of such loan, no Event of Default has occurred and is continuing
or would result therefrom, Permitted Intercompany Advances shall include loans
made by a Loan Party to a Subsidiary of a Loan Party that is not a Loan Party so
long as the aggregate amount of all such loans pursuant to this clause (d) (by
type, not by the borrower, and without duplication in the case of back-to-back
loans by a series of Subsidiaries) do not exceed $250,000 at any one time.

"Permitted Investments" means:

(a)Investments in cash and Cash Equivalents,

(b)Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c)advances made in connection with purchases of goods or services in the
ordinary course of business,

Schedule 1.1 – Page 34

--------------------------------------------------------------------------------

 

(d)Investments received in settlement of amounts due to any Loan Party or any of
its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e)Investments owned by any Loan Party or any of its Subsidiaries on the Closing
Date and set forth on Schedule P-1 to the Agreement,

(f)guarantees permitted under the definition of Permitted Indebtedness,

(g)Permitted Intercompany Advances,

(h)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i)deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j)(i) non-cash loans and advances to employees, officers, and directors of a
Loan Party or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Administrative Borrower so long as the proceeds of such loans are
used in their entirety to purchase such Equity Interests in Administrative
Borrower, and (ii) loans and advances to employees and officers of a Loan Party
or any of its Subsidiaries in the ordinary course of business for any other
business purpose and in an aggregate amount not to exceed $250,000 at any one
time,

(k)Permitted Acquisitions,

(l)Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of
Administrative Borrower),

(m)Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to obligations permitted under clause (j) of the
definition of Permitted Indebtedness,

(n)equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law, and

(o)so long as no Event of Default has occurred and is continuing or would result
therefrom, any other Investments in an aggregate amount not to exceed $750,000
during the term of the Agreement.

Schedule 1.1 – Page 35

--------------------------------------------------------------------------------

 

"Permitted Liens" means:

(a)Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b)Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent's Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c)judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d)Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,

(e)the interests of lessors and sublessors under operating leases and
non-exclusive licensors and sublicensors under license agreements,

(f)purchase money Liens on fixed assets or the interests of lessors under
Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
fixed asset purchased or acquired and the proceeds thereof and improvements
thereon, and (ii) such Lien only secures the Indebtedness that was incurred to
acquire the fixed asset purchased or acquired and to pay related expenses or any
Refinancing Indebtedness in respect thereof,

(g)Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h)Liens on amounts deposited to secure any Borrower's and its Subsidiaries'
obligations (or reimbursement obligation in respect of letters of credit) in
connection with worker's compensation, unemployment insurance, employment
insurance, and other social security legislation and other like obligations,

(i)Liens on amounts deposited to secure any Borrower's and its Subsidiaries'
obligations (or reimbursement obligations in respect of letters of credit) in
connection with the making or entering into of bids, tenders, performance bonds
and other similar obligations, or leases, in each case, in the ordinary course
of business and not in connection with the borrowing of money,

(j)Liens on amounts deposited to secure any Borrower's and its Subsidiaries'
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

Schedule 1.1 – Page 36

--------------------------------------------------------------------------------

 

(k)with respect to any Real Property, easements, restrictions, rights of way,
zoning restrictions and other similar encumbrances that do not materially
interfere with or impair the use or operation thereof,

(l)non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

(m)Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n)rights of setoff or bankers' liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts or Securities Accounts in the
ordinary course of business,

(o)Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,

(q)Liens solely on any cash earnest money deposited by a Loan Party or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r)Liens assumed by any Loan Party or its Subsidiaries in connection with a
Permitted Acquisition that secure Acquired Indebtedness that is Permitted
Indebtedness, and

(s)Liens on cash and Cash Equivalents in Deposit Accounts in an aggregate amount
not to exceed $100,000 at any time for the purpose of collateralizing
Indebtedness described in clause (j) of the definition of "Permitted
Indebtedness" with respect to Indebtedness under Hedge Agreements entered into
with financial institutions other than Hedge Providers, and

(t)other Liens which do not secure Indebtedness for borrowed money or letters of
credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $500,000.

"Permitted Protest" means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on such Loan Party's or its Subsidiaries'
books and records in such amount as is required under GAAP, (b) any such protest
is instituted promptly and prosecuted diligently by such Loan Party or its
Subsidiary, as applicable, in good faith, and (c) Agent is satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority of any of Agent's Liens.

Schedule 1.1 – Page 37

--------------------------------------------------------------------------------

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred at the time of, or within 20 days after, the acquisition
of any fixed assets for the purpose of financing all or any part of the
acquisition cost thereof, in an aggregate principal amount outstanding at any
one time not in excess of $2,500,000.

"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.

"Pounds Sterling" means the legal tender of the United Kingdom.

"Projections" means Borrowers' forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, together with appropriate
supporting details and a statement of underlying assumptions.

"Pro Rata Share" means, as of any date of determination:

(a)with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,

(b)with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
Fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be the percentage
obtained by dividing (A) the Letter of Credit Exposure of such Lender, by
(B) the Letter of Credit Exposure of all Lenders,

(c)with respect to a Lender's obligation to make all or a portion of the Term
Loan, with respect to such Lender's right to receive payments of interest, fees,
and principal with respect to the Term Loan, and with respect to all other
computations and other matters related to the Term Loan Commitments or the Term
Loan, the percentage obtained by dividing (i) the Term Loan Exposure of such
Lender by (ii) the aggregate Term Loan Exposure of all Lenders, and

Schedule 1.1 – Page 38

--------------------------------------------------------------------------------

 

(d)with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure and Term Loan Exposure of such Lender, by (ii) the
aggregate Revolving Loan Exposure and Term Loan Exposure of all Lenders, in any
such case as the applicable percentage may be adjusted by assignments permitted
pursuant to Section 13.1 of the Agreement; provided, that if all of the Loans
have been repaid in full and all Commitments have been terminated, Pro Rata
Share under this clause shall be the percentage obtained by dividing (A) the
Letter of Credit Exposure of such Lender, by (B) the Letter of Credit Exposure
of all Lenders.

"Protective Advances" has the meaning specified therefor in Section 2.3(d)(i) of
the Agreement.

"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Administrative Borrower issued in
connection with such Acquisition and including the maximum amount of Earn-Outs),
paid or delivered by a Loan Party or one of its Subsidiaries in connection with
such Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that is (a) in Deposit Accounts or in Securities Accounts, or any
combination thereof, and which such Deposit Account or Securities Account is, at
all times after the date that is 45 days following the Closing Date (or such
later date agreed to in writing by Agent in its sole discretion), the subject of
a Control Agreement and (b) maintained with a bank or securities intermediary
located within the United States.

"Qualified Equity Interest" means and refers to any Equity Interests issued by
Administrative Borrower (and not by one or more of its Subsidiaries) that is not
a Disqualified Equity Interest.

"Real Property" means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

"Real Property Collateral" means any Real Property hereafter acquired by any
Loan Party or one of its Subsidiaries with a fair market value in excess of
$1,000,000.

"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

"Reference Period" has the meaning set forth in the definition of EBITDA.

Schedule 1.1 – Page 39

--------------------------------------------------------------------------------

 

"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b)such refinancings, renewals, or extensions do not result in a shortening of
the final stated maturity or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness so refinanced, renewed,
or extended, nor are they on terms or conditions that, taken as a whole, are or
could reasonably be expected to be materially adverse to the interests of the
Lenders,

(c)if the Indebtedness that is refinanced, renewed, or extended was subordinated
in right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness,

(d)the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended,

(e)if the Indebtedness that is refinanced, renewed or extended was unsecured,
such refinancing, renewal or extension shall be unsecured, and

(f)if the Indebtedness that is refinanced, renewed, or extended was secured (i)
such refinancing, renewal, or extension shall be secured by substantially the
same or less collateral as secured such refinanced, renewed or extended
Indebtedness on terms no less favorable to Agent or the Lender Group and (ii)
the Liens securing such refinancing, renewal or extension shall not have a
priority more senior than the Liens securing such Indebtedness that is
refinanced, renewed or extended.

"Register" has the meaning set forth in Section 13.1(h) of the Agreement.

"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.

"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or

Schedule 1.1 – Page 40

--------------------------------------------------------------------------------

 

the indoor or outdoor environment, (c) restore or reclaim natural resources or
the environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

"Replacement Lender" has the meaning specified therefor in Section 2.13(b) of
the Agreement.

"Report" has the meaning specified therefor in Section 15.16 of the Agreement.

"Required Availability" means that the sum of (a) Availability, plus
(b) Qualified Cash exceeds $20,000,000.

"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the sum of (a) the aggregate Revolving Loan Exposure of all Lenders, plus
(b) the aggregate Term Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure and Term Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), "Required Lenders" must include at least two Lenders (who
are not Affiliates of one another).

"Required Revolving Lenders" means, at any time, Lenders having or holding more
than 50% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders, and (ii) at any time there are two or
more Lenders (who are not Affiliates of one another or Defaulting Lenders),
"Required Revolving Lenders" must include at least two Lenders (who are not
Affiliates of one another).

"Restricted Payment" means (a) any declaration or payment of any dividend or the
making of any other payment or distribution, directly or indirectly, on account
of Equity Interests issued by Administrative Borrower or any of its Subsidiaries
(including any payment in connection with any merger or consolidation involving
Administrative Borrower) or to the direct or indirect holders of Equity
Interests issued by Administrative Borrower or any of its Subsidiaries in their
capacity as such (other than dividends or distributions payable in Qualified
Equity Interests issued by Administrative Borrower or any of its Subsidiaries,
(b) any purchase, redemption, making of any sinking fund or similar payment, or
other acquisition or retirement for value (including in connection with any
merger or consolidation involving Administrative Borrower) any Equity Interests
issued by Administrative Borrower or any of its Subsidiaries, (c) any making of
any payment to retire, or to obtain the surrender of, any outstanding warrants,
options, or other rights to acquire Equity Interests of Administrative Borrower
now or hereafter outstanding, or (d) make, or cause or suffer to permit
Borrowers or any of their Subsidiaries to make, any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness.

Schedule 1.1 – Page 41

--------------------------------------------------------------------------------

 

"Revitas Acquisition" means the Acquisition consummated pursuant to that certain
Agreement and Plan of Merger dated as of December 12, 2016 by and among Model N,
Nexus Acquisition Sub, Inc., a Delaware corporation, Sapphire Stripe Holdings,
Inc., a Delaware corporation, and LLR Equity Partners III, L.P., as the
stockholders' agent thereunder.

"Revitas Lenders" means LLR Equity Partners III, L.P., LLR Equity Partners
Parallel III, L.P., and Windward Ventures LLC.

"Revitas Seller Notes" means (i) that certain Promissory Note (Tranche 1
Promissory Note) dated January 5, 2017 in the principal amount of $4,766,307.90
made by Company in favor of LLR Equity Partners III, L.P., (ii) that certain
Promissory Note (Tranche 1 Promissory Note) dated January 5, 2017 in the
principal amount of $210,533.62 made by Company in favor of LLR Equity Partners
Parallel III, L.P., (iii) that certain Promissory Note (Tranche 1 Promissory
Note) dated January 5, 2017 in the principal amount of $23,158.48 made by
Company in favor of Windward Ventures LLC, (iv) that certain Promissory Note
(Tranche 2 Promissory Note) dated January 5, 2017 in the principal amount of
$4,766,307.90 made by Company in favor of LLR Equity Partners III, L.P.,
(v) that certain Promissory Note (Tranche 2 Promissory Note) dated January 5,
2017 in the principal amount of $210,533.62 made by Company in favor of LLR
Equity Partners Parallel III, L.P., and (vi) that certain Promissory Note
(Tranche 2 Promissory Note) dated January5, 2017 in the principal amount of
$23,158.48 made by Company in favor of Windward Ventures LLC and, in each case
together with any other agreements, instruments, or other documents related
thereto or executed in connection therewith.

"Revitas Subordination Agreement" means that certain Subordination and
Intercreditor Agreement dated as of even date with the Agreement among Agent,
Model N, and the Revitas Lenders.

"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement or reduction
made in accordance with Section 2.4(c).

"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

"Revolving Lender" means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

Schedule 1.1 – Page 42

--------------------------------------------------------------------------------

 

"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.

"SAAS and Maintenance Fee Revenues" means, with respect to any period,
all maintenance and subscription fee revenues attributable to software owned by
the Loan Parties earned during such period, calculated on a basis consistent
with the financial statements delivered to Agent prior to the Closing Date,
plus, for the period ending September 30, 2018, any revenues not recognized
under ASC 605 that would have been recognized under ASC 606 through September
30, 2018.

"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country or territory sanctions program
administered and enforced by OFAC.

"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

"S&P" has the meaning specified therefor in the definition of Cash Equivalents.

"SEC" means the United States Securities and Exchange Commission and any
successor thereto.

"Securities Account" means a securities account (as that term is defined in the
Code).

"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.

Schedule 1.1 – Page 43

--------------------------------------------------------------------------------

 

"Settlement" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

"Settlement Date" has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

"Specified Event of Default" means any Event of Default described in any of
Sections 8.1, 8.2 (but only with respect to (i) clauses (c), (d), (g) and (h) of
Schedule 5.1 to this Agreement, (ii) Section 7, and (iii) Section 7(k) of the
Guaranty and Security Agreement), 8.4, or 8.5.

"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

"Subordinated Indebtedness" means any unsecured Indebtedness of any Loan Party
incurred from time to time that is subordinated in right of payment to the
Obligations and (a) that is only guaranteed by other Loan Parties, (b) that is
not subject to scheduled amortization, redemption, sinking fund or similar
payment and does not have a final maturity, in each case, on or before the date
that is six months after the Maturity Date, (c) that does not include any
financial covenants or any covenant or agreement that is more restrictive or
onerous on any Loan Party in any material respect than any comparable covenant
in the Agreement and is otherwise on terms and conditions reasonably acceptable
to Agent, (d) shall be limited to cross-payment default and cross-acceleration
to designated "senior debt" (including the Obligations"), and (e) the terms and
conditions of the subordination are reasonably acceptable to Agent.

"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

Schedule 1.1 – Page 44

--------------------------------------------------------------------------------

 

"Swap Obligation" means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
"swap" within the meaning of section 1a(47) of the Commodity Exchange Act.

"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.3(b) of the Agreement.

"Swing Loan" has the meaning specified therefor in Section 2.3(b) of the
Agreement.

"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.

"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.

"Term Loan" has the meaning specified therefor in Section 2.2 of the Agreement.

"Term Loan Amount" means $50,000,000.

"Term Loan Commitment" means, with respect to each Lender, its Term Loan
Commitment, and, with respect to all Lenders, their Term Loan Commitments, in
each case as such Dollar amounts are set forth beside such Lender's name under
the applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of the
Agreement.

"Term Loan Exposure" means, with respect to any Term Loan Lender, as of any date
of determination (a) prior to the funding of the Term Loan, the amount of such
Lender's Term Loan Commitment, and (b) after the funding of the Term Loan, the
outstanding principal amount of the Term Loan held by such Lender.

"Term Loan Lender" means a Lender that has a Term Loan Commitment or that has a
portion of the Term Loan.

"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.

"Treaty" means the Treaty of Rome of March 25, 1957, establishing the European
Community.

Schedule 1.1 – Page 45

--------------------------------------------------------------------------------

 

"UCP" means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

"United States" means the United States of America.

"Unused Line Fee" has the meaning specified therefor in Section 2.10(b) of the
Agreement.

"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.

"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.

"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

"Złoty " means the legal tender of Poland.

 

 

Schedule 1.1 – Page 46